


EXHIBIT 10.106


AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
INSIGNIA SOLUTIONS PLC
 
JEODE INC.
 
DOLLARDAYS INTERNATIONAL, INC.
 
AND
 
THE REPRESENTATIVE OF THE HOLDERS OF ALL OF THE
 
CAPITAL STOCK OF DOLLARDAYS INTERNATIONAL, INC.
 
DATED AS OF JUNE 23, 2008

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
The Merger.
1
1.1.
The Merger
1
1.2.
Effective Time; Closing
2
1.3.
Effect of the Merger
2
1.4.
Certificate of Incorporation; Bylaws; Corporate Records.
2
1.5.
Directors and Officers
2
1.6.
Appointment of Representative; Agreements Binding on Company Securityholders
2
SECTION 2.
Definitions; Conversion and Exchange of Securities.
3
2.1.
Certain Definitions
3
2.2.
Effect on Capital Stock
4
2.3.
Dissenting Holders.
5
2.4.
Options and Warrants
5
2.5.
Surrender of Certificates.
6
2.6.
Further Action
7
2.7.
Legends
7
SECTION 3.
Representations and Warranties of the Company
8
3.1.
Organization and Standing.
8
3.2.
Capitalization and Ownership of Shares
8
3.3.
Subsidiaries
9
3.4.
Authority for Agreement.
9
3.5.
Consents
9
3.6.
Financial Statements; Liabilities
10
3.7.
Absence of Changes
10
3.8.
Taxes
11
3.9.
Property and Sufficiency.
12
3.10.
Contracts
12
3.11.
Benefit Plans.
14
3.12.
Intellectual Property.
15
3.13.
Accounts Receivable
17
3.14.
Government Funding
17
3.15.
Insurance
17
3.16.
Personnel.
17
3.17.
Litigation
18
3.18.
Environmental Matters
18
3.19.
Compliance with Instruments; Laws; Governmental Authorizations.
18
3.20.
Banking Relationships
19
3.21.
Books and Records
19
3.22.
Brokers and Finders; Existing Discussions
19
3.23.
Vote Required; Notices
19
3.24.
Anti-Takeover Statute Not Applicable
20
3.25.
Certain Relationships and Related Transactions
20
3.26.
Disclosures
20
SECTION 4.
Representations and Warranties by Parent and Merger Sub
20
4.1.
Organization and Standing
20
4.2.
Capitalization
21
4.3.
Subsidiaries
21

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
4.4.
Parent Financial Statements; Liabilities.
21
4.5.
Authority for Agreement.
22
4.6.
Taxes
22
4.7.
Benefit Plans.
23
4.8.
Insurance
24
4.9.
Personnel.
24
4.10.
Litigation
25
4.11.
Environmental Matters
26
4.12.
Compliance with Instruments; Laws; Governmental Authorizations.
26
4.13.
Banking Relationships
26
4.14.
Brokers and Finders
26
4.15.
Property and Sufficiency
26
4.16.
Disclosures
27
SECTION 5.
Additional Agreements.
27
5.1.
Approvals
27
5.2.
Confidentiality; Access to Information; No Modification of Representations,
Warranties or Covenants.
27
5.3.
Public Disclosure
27
5.4.
Representative
28
5.5.
Regulatory Filings; Reasonable Efforts.
28
5.6.
Advise of Changes
29
5.7.
Cooperation
29
5.8.
Employee Benefit Plans
29
SECTION 6.
Conditions Precedent to the Obligations of Each Party to Effect the Merger
29
6.1.
Stockholder Approvals
29
6.2.
No Order
29
6.3.
Government Approvals
29
6.4.
Government Litigation and Legal Requirements
29
SECTION 7.
Additional Conditions Precedent to the Obligations of Parent and Merger Sub
30
7.1.
Representations, Warranties and Covenants.
30
7.2.
No Material Adverse Effect
30
7.3.
Other Third Party Approvals
30
7.4.
Dissenting Shares
30
7.5.
Stockholder Approval
30
SECTION 8.
Conditions Precedent to Obligations of the Company
30
8.1.
Representations, Warranties and Covenants.
30
8.2.
Release Agreement
30
8.3.
Voting and Lockup Agreement
31
8.4.
Closing Date Cash
31
SECTION 9.
Closing Deliveries.
31
9.1.
Closing Deliveries of the Company
31
9.2.
Closing Deliveries of Parent
31
SECTION 10.
Survival
32
SECTION 11.
Termination.
32
11.1.
Termination prior to the Effective Time of the Merger
32
11.2.
Notice of Termination; Effect of Termination
33

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
SECTION 12.
Fees and Expenses
33
SECTION 13.
Indemnification.
33
13.1.
Indemnification of Parent Indemnified Parties
33
13.2.
Certain Limitations
34
13.3.
Indemnification by LLC Holders
34
13.4.
Indemnification of Company Indemnified Parties
34
SECTION 14.
Representative.
34
14.1.
Powers of the Representative
34
14.2.
Notices
36
14.3.
Agreement of the Representative
36
SECTION 15.
Director and Officer Indemnification.
36
SECTION 16.
Post-Closing Covenants.
36
16.1.
Options
36
16.2.
Financial Statements
37
16.3.
Delivery of Merger Consideration
37
SECTION 17.
Miscellaneous.
37
17.1.
Notices
37
17.2.
Successors and Assigns
38
17.3.
Interpretation
38
17.4.
Counterparts
39
17.5.
Facsimile
39
17.6.
Severability
39
17.7.
Third Parties
39
17.8.
Certain Definitions
39
17.9.
Governing Law
40
17.10.
Entire Agreement, Not Binding Until Executed
40
17.11.
Amendments; No Waiver
40
17.12.
Waiver of Jury Trial
40


 
-iii-

--------------------------------------------------------------------------------

 

EXHIBITS
 
Stockholders Written Consent
Exhibit A

Certificate of Merger
Exhibit B

Certificate of Incorporation of Surviving Corporation
Exhibit C

Parent Pro Forma Capitalization Table
Exhibit D

Form of Warrant - Peter Engel
Exhibit E

Form of Warrant - Windstone
Exhibit F

Letter of Transmittal to Company Stockholders
Exhibit G

Voting and Lockup Agreement
Exhibit H

Form of Opinion of Company Counsel
Exhibit I

Form of Opinion of Parent Counsel
Exhibit J

 
 
-iv-

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER is made as of June 23, 2008 (this “Agreement”)
by and among Insignia Solutions PLC, a corporation organized under the laws of
England and Wales (“Parent”), Jeode Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), DollarDays International,
Inc., a Delaware corporation (the “Company”), and the Representative (as defined
below). The holders of all of the capital stock of the Company (the “Company
Stock”) are collectively referred to as the “Company Stockholders,” and the
Company Stockholders, together with the holders of all other equity securities
of the Company, including securities convertible into, or exercisable or
exchangeable for, equity securities of the Company (the “Company Securities”),
are collectively referred to herein as the “Company Securityholders.”
 
WHEREAS, the board of directors of the Company has determined that the merger of
Merger Sub with and into the Company upon the terms and subject to the
conditions set forth herein (the “Merger”) is desirable and in the best
interests of the Company and the Company Stockholders; has approved, in
accordance with applicable provisions of the laws of the State of Delaware
(“Delaware Law”), this Agreement and each of the transactions contemplated
hereby, including the Merger; and has unanimously recommended that the Company
Stockholders approve this Agreement and each of the transactions contemplated
hereby, including the Merger; and
 
WHEREAS, the board of directors of Merger Sub has determined that it is
advisable and in the best interests of Merger Sub to enter into a business
combination with the Company upon the terms and subject to the conditions set
forth herein; and
 
WHEREAS, in furtherance of such combination, the board of directors of Merger
Sub, and Parent, as the sole stockholder of Merger Sub, have approved this
Agreement and the Merger, upon the terms and subject to the conditions set forth
herein, in accordance with applicable law; and
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company has delivered to Parent and Merger Sub (a) a written consent of certain
Company Stockholders, holding at least 75% of the Company’s capital stock, a
copy of which is attached hereto as Exhibit A (the “Stockholders Written
Consent”), adopting this Agreement and approving the Merger in accordance with
(i) the Certificate of Incorporation of the Company, as in effect on the date of
this Agreement (the “Charter”, and together with the Bylaws of the Company, as
in effect on the date of this Agreement the “Company Organizational Documents”),
and (ii) Delaware Law (collectively, the “Requisite Stockholder Approval”), and
(b) a voting agreement executed by such Company Stockholders, holding at least
75% of the Company’s capital stock, agreeing to vote the Parent ordinary shares
issued to them (in the form of Parent ADRs) in the Merger in favor of (a) the
authorization of 90,000,000 additional ordinary shares such that the total
authorized share capital of the Parent shall be 200,000,000 ordinary shares, or
such larger amount as might subsequently be decided by the board of directors of
Parent following the Effective Time of the Merger, and (b) the election of the
Parent Director and the Independent Director to the board of directors of Parent
for at least two years following the Effective Time.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:
 
SECTION 1. The Merger.
 
1.1. The Merger. At the Effective Time (as defined below), and subject to and
upon the terms and conditions of this Agreement and the applicable provisions of
Delaware Law, Merger Sub shall be merged with and into the Company, the separate
corporate existence of Merger Sub shall cease, and the Company shall continue as
the surviving corporation. The Company as the surviving corporation after the
Merger is hereinafter sometimes referred to as the “Surviving Corporation.”

 
 

--------------------------------------------------------------------------------

 

1.2. Effective Time; Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on June 23, 2008 or not later
than the second (2nd) Business Day after the satisfaction or waiver of each of
the conditions set forth in Sections 6, 7 and 8 below (other than conditions
that by their nature are to be satisfied at Closing, but subject to the
satisfaction or waiver of those conditions at such time) or at such other time
as Parent and the Company shall agree (the “Closing Date”). In connection with
the Closing, the parties shall cause the Merger to be consummated by filing a
certificate of merger with the Secretary of State of the State of Delaware, as
contemplated by the General Corporation Law of the State of Delaware (the
“DGCL”), and in the form attached hereto as Exhibit B (the “Certificate of
Merger”) and make all other filings or recordings required by Delaware Law in
connection with the Merger. The Merger shall be effective upon the date and time
of the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware (the “Effective Time”). The Closing shall take place at 10:00
a.m., Pacific Time, on the Closing Date at the offices of Fenwick & West LLP,
555 California St., San Francisco, California 94104.
 
1.3. Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificate of Merger and the applicable
provisions of Delaware Law, including Section 259 of the DGCL. Without limiting
the generality of the foregoing, and subject thereto, at the Effective Time all
the property, rights, privileges, powers and franchises of the Company and
Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities
and duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Corporation.
 
1.4. Certificate of Incorporation; Bylaws; Corporate Records.
 
(a) Charter and Bylaws of Merger Sub. The Company and Merger Sub shall take all
necessary actions to cause the form of the Certificate of Incorporation as
attached hereto as Exhibit C and bylaws of the Company as in effect immediately
prior to the Effective Time to become the Certificate of Incorporation and
bylaws of the Surviving Corporation from and after the Effective Time until
thereafter changed or amended as provided therein or by applicable Law. The name
of the Surviving Corporation shall be DollarDays International, Inc.
 
(b) Corporate Records. At the Closing, the Company shall deliver or cause to be
delivered to Parent possession of the minute books, stock record books and, to
the extent requested by Parent, all other documents, books, records, agreements
and financial data, of the Company.
 
1.5. Directors and Officers. The board of directors of the Parent immediately
after the Effective Time shall comprise of five (5) members, each to hold office
in accordance with the Certificate of Incorporation and Bylaws of the Surviving
Corporation. One board member (the “Parent Director”) shall be appointed by the
current members of the Parent board of directors, one independent board member
will be appointed with the approval of both the Parent Director and Peter Engel,
and three board members shall be appointed by the Representative on behalf of
the Company Stockholders. Parent agrees to take such actions as are available to
it to cause the Parent Directors to continue to be nominated to the board of
directors of Parent for at least two years following the Effective Time. The
designated officers of Merger Sub immediately prior to the Effective Time shall
be the initial officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed and qualified, or their
earlier death, resignation or removal.
 
1.6. Appointment of Representative; Agreements Binding on Company
Securityholders. Each Company Stockholder that does not perfect his or its
appraisal rights under the DGCL will, as a specific term of the Merger, be
deemed to (a) have irrevocably constituted and appointed, effective as of the
Effective Time, Peter Engel (together with its permitted successors, the
“Representative”), as its true and lawful agent, proxy and attorney-in-fact, to
exercise all or any of the powers, authority and discretion conferred on him or
her under this Agreement (including, without limitation, Section 13 and Section
14), and (b) to have irrevocably agreed to, and be bound by and comply with, all
of the obligations of the Company Stockholders set forth herein (including,
without limitation, Section 13 and Section 14). The Representative agrees to act
as, and to undertake the duties and responsibilities of, such agent and
attorney-in-fact as set forth in Section 13 and Section 14. This power of
attorney is coupled with an interest and is irrevocable.

 
2

--------------------------------------------------------------------------------

 

SECTION 2. Definitions; Conversion and Exchange of Securities.
 
2.1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
“Balance Sheet” shall mean the balance sheet of DDI LLC as of May 31, 2008 and
included in the Financial Statements.
 
“Closing Date Cash” shall mean the amount of cash plus any account receivables
(excluding the amount contemplated by the Release Agreement) minus any account
payables, held by the Parent on the Closing Date, as disclosed in Schedule
4.6(a) hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company Common Stock” shall mean the common stock, par value $.001 per share,
of the Company.
 
“Company Preferred Stock” shall mean the preferred stock, par value $.001 per
share, of the Company.
 
“Indebtedness” shall include all liabilities and obligations, including any
applicable penalties (including with respect to any prepayment thereof),
interest and premiums, (i) for borrowed money, (ii) evidenced by notes, bonds,
debentures or similar instruments, (iii) under leases required to be capitalized
in accordance with GAAP, (iv) with respect to letters of credit but only to the
extent actually drawn on or prior to Closing, (v) in the nature of guarantees of
the obligations described in clauses (i) through (iv) above of any other Person,
or (vi) in the nature of obligations of the type referred to in clauses (i)
through (v) of any other Person secured by any Security Interest on any asset of
the Parent Parties.
 
“Lien” shall mean any lien (including liens for Taxes), pledge, mortgage, deed
of trust, security interest, claim, lease license, charge, option, right of
first refusal, easement, restriction, reservation, servitude, proxy, voting
trust or agreement, transfer restriction under any stockholder or similar
agreement, or encumbrance of any nature whatsoever.
 
“Merger Consideration” shall mean 73,333,333 Parent ADRs as described on Exhibit
D, provided that (a) in the event that Parent shall be required to make any
payment prior to the Final Delivery Date (as defined in Section 2.2(a) pursuant
to any of the liabilities disclosed on Section 4.4(c) of the Parent Disclosure
Schedule under the heading “Contingent Liabilities”, the Merger Consideration
will be increased by a number of Parent ADRs equal to the product of .15
multiplied by the amount of such payment, provided that such payment shall have
been approved by the Board of the Parent (such approval to include the approval
of Vincent Pino) (such approval not to unreasonably withheld), and provided
further than no such increase shall be effected unless and until the amount of
such payments equals or exceeds $250,000, but in the event that such payments do
equal or exceed $250,000, then such an increase shall be effected for the entire
amount of such payments (i.e., from “dollar one”), and (b) in the event that
Parent recovers any cash prior to the Final Delivery Date as a result of any
claim held by it immediately prior to the Effective Time, or is not required to
make all or any part of any payment disclosed on Section 4.4(c) of the Parent
Disclosure Schedule under the heading “Non-Contingent Liabilities”, the Merger
Consideration will be reduced by a number of Parent ADRs equal to the product of
.15 multiplied by the amount of cash received, or payment not required to be
made.
 
“Option” shall mean any option to acquire shares of Company Common Stock,
including options granted under the Option Plan.

 
3

--------------------------------------------------------------------------------

 

“Option Plans” shall mean the Company’s current option plan, as may be amended
from time to time, and any other plan or arrangement under which the Company or
DDI LLC may have outstanding or may grant equity-based awards.
 
“Parent ADRs” shall mean the American Depository Receipts of the Parent issuable
by The Bank of New York pursuant to that certain Deposit Agreement by and
between Parent and The Bank of New York.
 
“Parent Option Plan” shall mean the Parent’s 1995 Incentive Stock Option Plan
for U.S. Employees, and any other plan or arrangement under which the Parent may
grant equity-based awards.
 
“Parent Stockholders” shall mean the holders of all of the capital stock of the
Parent immediately prior to the Effective Time.
 
“Per Share Common Consideration” shall mean a number of Parent ADRs equal to (a)
73,333,333 divided by (b) the total number of outstanding shares of capital
stock of the Company immediately prior to Closing.
 
“Person” shall mean a person, firm, entity, partnership, association or any
business organization thereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Subsidiary” shall mean any corporation or other organization, whether
incorporated or unincorporated, of which (a) at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by the Company or by any one or more of the
Subsidiaries or (b) the Company is a general partner (excluding any such
partnership where the Company does not have a majority of the voting interest in
such partnership).
 
“Warrants” shall mean warrants to acquire shares of the Company Common Stock.
 
2.2. Effect on Capital Stock. At the Effective Time and upon the terms and
subject to the conditions of this Agreement, by virtue of the Merger and without
any action on the part of Parent, Merger Sub, the Company or any Company
Securityholder:
 
(a) Conversion of Securities.
 
(i) Except as otherwise provided in Section 2.2(b) each share of Company Stock
(other than any Dissenting Shares (as defined in Section 2.3(a)), issued and
outstanding at the Effective Time shall be converted into the right to receive
the Per Share Common Consideration, without interest, upon the surrender of the
certificate representing such share in accordance with the terms hereof and in
the manner provided herein. Parent shall take all such actions as may be
necessary to authorize and deliver 46,978,375 Parent ADRs of the Merger
Consideration within ninety (90) days of the Effective Time. Pursuant to Section
16.3, Parent shall take all such actions, including obtaining such approval of
the Parent shareholders as may be required to increase the authorized share
capital of Parent (the “Parent Shareholder Approval”) as may be necessary to
authorize and deliver all of the remaining Merger Consideration as soon as
reasonably practicable after the amendment and restatement of its Certificate of
Incorporation or the equivalent, but in no event later than the later of October
15, 2008 and (b) the date 90 days after the Company shall have obtained,
prepared and filed with the Securities and Exchange Commission all information
and financial statements relating to the Company that may be required by the SEC
or otherwise in connection with the Parent Shareholder Approval (the date of the
actual delivery of the remaining Merger Consideration being referred to as the
“Final Delivery Date”). All of the Merger Consideration shall be issued to
DollarDays International, LLC (“DDI LLC”) or, if and when DDI LLC may distribute
the Merger Consideration received by it to its members, to such members in
proportion to their relative ownership of DDI LLC.

 
4

--------------------------------------------------------------------------------

 

(ii) From and after the Effective Time, each such converted share of Company
Stock shall no longer be outstanding and shall be automatically cancelled and
retired and shall cease to exist, and each holder of a certificate formerly
representing each such share shall cease to have any rights with respect
thereto, except the right to receive (subject to the terms of this Agreement)
the portion of the consideration specified in Section 2.2(a)(i) payable with
respect to such Company Stock, without interest, upon the surrender of such
certificate in accordance with the terms hereof and in the manner provided
herein, or, if such share of Company Stock is a Dissenting Share, the right, if
any, to receive payment from the Surviving Corporation of the “fair value” or
“fair market value” of such Dissenting Share as determined in accordance with
the applicable provisions of the DGCL.
 
(b) Cancellation. Each share of Company Stock owned by the Company as treasury
stock or owned by Parent, Merger Sub or any direct or indirect wholly owned
subsidiary of Parent immediately prior to the Effective Time shall, by virtue of
the Merger and without any action on the part of the holder thereof, cease to be
outstanding, be canceled and retired without payment of any consideration
therefor and cease to exist.
 
(c) Capital Stock of Merger Sub. Each share of common stock of Merger Sub issued
and outstanding immediately prior to the Effective Time shall be converted into
and become, and shall represent, one fully paid and nonassessable share of
common stock of the Surviving Corporation with the same rights, powers and
privileges as the shares so converted and shall constitute the only outstanding
shares of capital stock of the Surviving Corporation.
 
2.3. Dissenting Holders.
 
(a) Notwithstanding anything in this Agreement to the contrary, any shares of
Company Stock outstanding immediately prior to the Effective Time eligible under
the DGCL to exercise appraisal or dissenters’ rights and held by a holder who
has not voted in favor of the Agreement and the Merger or consented thereto in
writing and who has exercised and perfected appraisal or dissenters’ rights for
such shares in accordance with Section 262 of the DGCL and has not effectively
withdrawn or lost such appraisal or dissenters’ rights (collectively, the
“Dissenting Shares”) shall not be converted into or represent the right to
consideration for Company Stock set forth in Section 2.2(a), and the holder or
holders of such shares shall be entitled only to such rights as may be granted
to such holder or holders in Section 262 of the DGCL.
 
(b) Notwithstanding the provisions of Section 2.3(a), if any holder of
Dissenting Shares shall effectively withdraw or lose (through failure to perfect
or otherwise) such holder’s appraisal rights and dissenters’ rights under
Section 262 of the DGCL, then, as of the later of the Effective Time and the
occurrence of such event, such holder’s shares shall automatically be converted
into and represent only the right to receive the consideration for such shares
set forth in Section 2.2(a)(i), without interest.
 
(c) Prior to Effective Time, the Company shall (i) comply with the requirements
of Section 262 of the DGCL, (ii) give Parent prompt notice of any written demand
received by the Company pursuant to Section 262 of the DGCL, and of withdrawals
of such demands, and provide copies of any documents or instruments served
pursuant to the DGCL and received by the Company and (iii) give Parent the
opportunity to participate in all negotiations and proceedings with respect to
any such demands. Prior to the Effective Time of the Merger, the Company shall
not make any payment or settlement offer with respect to any such demand unless
Parent shall have consented in writing to such payment or settlement offer.
 
2.4. Options and Warrants. The Company and the Parent shall take all necessary
steps to ensure that as soon as practicable after Closing:
 
(a) Each Option outstanding and unexercised immediately prior to the Effective
Time, will be deemed cancelled as of the Effective Time. Upon (and not before,
or more than one week after) the date of the Parent Shareholder Approval, Parent
shall issue to each person who immediately prior to the Effective Time was the
holder of an outstanding Option, an option to purchase Parent ADRs which will be
exercisable (or will become exercisable in accordance with its terms) for that
number of whole Parent ADRs equal to the product of the number of shares of
Common Stock that were issuable upon exercise of such Option immediately prior
to the Effective Time multiplied by the Per Share Common Consideration (with
each fractional share being rounded down to the nearest whole share) at an
exercise price equal to  the greater of (x) the fair market value of the Parent
ADRs covered by the option as of the grant date or (y) the quotient determined
by dividing the exercise price per share of Common Stock at which such Option
was exercisable immediately prior to the Effective Time by the Per Share Common
Consideration (rounded up to the nearest whole cent).

 
5

--------------------------------------------------------------------------------

 

(b) Parent shall take all such actions as may be necessary to authorize and
deliver 4,921,791 Parent ADRs, at a price of $0.13 per Parent ADR within ninety
(90) days of the Effective Time to Amorin or its affiliates. Pursuant to Section
16.3, Parent shall take all such actions, including obtaining Parent Shareholder
Approval as may be necessary to authorize and deliver an additional 2,761,135
Parent ADRs, at a price of $0.13 per Parent ADR, as soon as reasonably
practicable after the amendment and restatement of its Certificate of
Incorporation or the equivalent, but in no event later than the later of (a)
October 15, 2008 and (b) the date 90 days after the Company shall have obtained,
prepared and filed with the Securities and Exchange Commission all information
and financial statements relating to the Company that may be required by the SEC
or otherwise in connection with the Parent Shareholder Approval. Receipt of such
additional Parent ADRs by Amorin or its affiliates shall be (i) in full
satisfaction of a note payable for the amount of $450,000 from the Company
payable to Amorin or its affiliates and an additional investment of $550,000 in
the Company, and (ii) subject to and conditioned upon the execution by Amorin of
an acknowledgment that upon receipt of such ADRs, Amorin and its affiliates will
have received full payment of all amounts owing to it by the Company or DDI LLC.
 
(c) Peter Engel shall receive a warrant to purchase 8,551,450 Parent ADRs at a
price of $0.01 per Parent ADR in the form set forth in Exhibit E.
 
(d) Windstone Capital Partners shall receive a warrant to purchase 3,603,876
Parent ADRs, at a price of $0.13 per Parent ADR in the form set forth in Exhibit
F.
 
2.5. Surrender of Certificates.
 
(a) Surrender Procedures.
 
(i) As soon as reasonably practicable after the Effective Time, but no later
than five (5) Business Days thereafter, Parent shall instruct The Bank of New
York (the “Bank”) to mail to each Company Stockholder as of the Effective Time
(i) a letter of transmittal in substantially the form attached as Exhibit G
hereto and (ii) instructions for use in effecting the surrender of
certificate(s) representing all of the shares of Company Stock held by such
Company Stockholder in exchange for the Merger Consideration. The payment of the
Merger Consideration with respect to each such certificate is conditioned upon
(A) the execution and delivery of such transmittal letter and (B) the delivery
of such certificates related thereto. As soon as practicable after receipt by
the Bank of such certificate(s), properly endorsed or otherwise in proper form
for transfer, for cancellation, together with such duly executed letter of
transmittal, the Bank shall, in exchange therefor, pay to such Company
Stockholder the Merger Consideration payable in respect of the shares of Company
Stock formerly represented by the certificate(s) surrendered, but without
interest, and the certificate(s) so surrendered shall forthwith be canceled. If
payment of any portion of the applicable Merger Consideration is to be made to a
person other than the Person in whose name the surrendered certificate(s) are
registered, it shall be a condition of payment that the Person requesting such
payment (i) shall have paid any transfer and other Taxes required by reason of
the payment of those amounts to a Person other than the registered holder of the
certificate(s) surrendered, and shall have established to the satisfaction of
Parent that such Tax has been paid, or (ii) shall have established to the
satisfaction of Parent that such Tax is not applicable. From and after the
Effective Time, until surrendered as contemplated by this Section 2.5(a), each
certificate formerly representing shares of Company Stock shall be deemed to
represent for all purposes only the right to receive the applicable
consideration as provided pursuant to Section 2.2(a) hereof, if any, in respect
of such shares of Company Stock formerly represented thereby in accordance with
the terms hereof and in the manner provided herein.

 
6

--------------------------------------------------------------------------------

 

(b) Transfer Books; No Further Ownership Rights in the Shares. At the Effective
Time, the stock transfer books of the Company shall be closed, and thereafter
there shall be no further registration of transfers of the shares of Company
Stock on the records of the Company. From and after the Effective Time, the
holders of certificates formerly evidencing ownership of the shares of Company
Stock outstanding immediately prior to the Effective Time shall cease to have
any rights with respect to such shares, except as otherwise provided for herein
or by applicable Legal Requirements. Parent shall cause the Surviving
Corporation or the Bank to cancel and exchange, as provided in this Section 2,
any presented certificate representing shares of Company Stock outstanding
immediately prior to the Effective Time.
 
(c) Lost, Stolen or Destroyed Certificates. In the event any certificate(s)
which formerly represented shares of Company Common Stock shall have been lost,
stolen or destroyed, upon the making and delivery of an affidavit of that fact
by the Company Stockholder thereof in form reasonably satisfactory to Parent.
Parent shall instruct the Bank to pay such Company Stockholder the Merger
Consideration which such Company Stockholder is entitled to receive pursuant to
Section 2.2(a) hereof.
 
(d) Dissenting Shares. The provisions of this Section 2.5 shall also apply to
Dissenting Shares that lose their status as such, except that the obligations of
Parent under this Section 2.5 shall commence on the date of loss of such status
and the holder of such shares shall be entitled to receive in exchange for such
shares the applicable amounts provided in Section 2.
 
2.6. Further Action. If, at any time after the Effective Time, any further
action is necessary or desirable to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company and Merger Sub, the officers and directors of the
Company and Merger Sub immediately prior to the Effective Time are and will
remain fully authorized in the name of the Company and Merger Sub or otherwise
to take, and shall take, all such action. The rights of holders of existing
options and warrants of Parent shall not be impaired in any respect by any
insufficiency in the authorized and unissued share capital of Parent that may
result from the transactions provided for in this Agreement or any subsequent
issuance by Parent of ordinary shares or Parent ADRs, or rights to acquire
ordinary shares or Parent ADRs.
 
2.7. Legends. The certificates evidencing the Merger Consideration will bear the
legends set forth below:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTIONS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN A VOTING AGREEMENT DATED AS OF JUNE 23, 2008 BY AND
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. ANY TRANSFER HEREOF IN
VIOLATION OF SUCH TRANSFER RESTRICTIONS IS VOID.”

 
7

--------------------------------------------------------------------------------

 

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants to Parent and Merger Sub that the statements in this Section 3 are
true, complete and correct as of the date hereof (unless the particular
statement speaks expressly as of another date, in which case it is true,
complete and correct as of such other date), subject, in any case, to the
exceptions provided in the Disclosure Schedule. Any exception or qualification
set forth in the Disclosure Schedule with respect to a particular representation
and warranty shall be deemed to be an exception or qualification with respect to
any other applicable representations and warranties to which such exception or
qualification is reasonably apparent on its face to be applicable, whether or
not such exception or qualification is so numbered.
 
3.1. Organization and Standing.
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has full
corporate power and authority to conduct its business as currently conducted and
as proposed to be conducted by it. The Company is duly qualified to do business
as a foreign corporation and is in good standing in every jurisdiction where the
properties, owned, leased or operated, or the business conducted by it requires
such qualification, except for such failures to be so duly qualified and in good
standing that would not, individually or in the aggregate, have a Material
Adverse Effect. The term “Material Adverse Effect” as used in this Agreement
shall mean any change in or effect on the Company that, individually or in the
aggregate, with all changes in or effects on the Company, is or would reasonably
be expected to have a materially adverse effect on (i) the business, results of
operations, or financial condition of the Company, taken as a whole, or (ii) the
Company’s ability to timely consummate the Merger in accordance with the terms
of this Agreement.
 
(b) Prior to the date of this Agreement, the Company has furnished to Parent
complete and correct copies of the Charter and the Bylaws of the Company as
currently in effect. The Charter and Bylaws are in full force and effect and the
Company is not in violation of any provision of its Charter or Bylaws. Schedule
3.1(b) attached hereto lists the directors and officers of the Company as of the
date hereof. Except as provided in Schedule 3.1(b) attached hereto, the
operations now being conducted by the Company are not now and have never been
conducted by the Company under any other name.
 
3.2. Capitalization and Ownership of Shares. All of the capital stock of the
Company is held by DDI LLC. Schedule 3.2 attached hereto sets out a list of the
members of DDI LLC, and holders of warrants and convertible securities of DDI
LLC, in a capitalization table of DDI LLC. The authorized capital stock of the
Company consists of 18,000 shares of Company Common Stock, of which on the date
hereof 4,451 shares are issued and outstanding on a fully diluted basis,
including 348 shares reserved for exercise of options, and 2,000 shares of
Company Preferred Stock of which on the date hereof no shares are issued and
outstanding. All of the issued and outstanding shares of Company Stock have
been, duly authorized, validly issued, fully paid and non-assessable. No
subscription, Warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any shares of capital stock of the Company
is outstanding, or will be outstanding as of the Effective Time. From and after
the Effective Time, no holder of any Option or Warrant will have the right to
any consideration with respect thereto, except as expressly provided in Section
2.4 of this Agreement with respect to Options. The Company does not have any
obligation (whether written, oral, contingent or otherwise) to issue any
subscription, warrant, option, convertible security or other such right or to
issue or distribute to holders of any shares of its capital stock any evidences
of indebtedness or assets of the Company. The Company does not have any
obligation (whether written, oral, contingent or otherwise) to purchase, redeem
or otherwise acquire any shares of its capital stock or any interest therein or
to pay any dividend or make any other distribution in respect thereof. There are
no outstanding or authorized stock appreciation, phantom stock, or similar
rights with respect to the Company. All of the issued and outstanding shares of
capital stock of the Company have been offered, issued and sold by the Company
without violation of United States federal, state, municipal or local or foreign
order, judgment, writ, injunction, decree, law, statute, standard ordinance,
code, resolution, promulgation, rule, regulation or any similar provision having
the force or effect of law (collectively, “Legal Requirements”) applicable to
the Company’s offer, issuance and sale of such securities.

 
8

--------------------------------------------------------------------------------

 

3.3. Subsidiaries. Except as set out in Schedule 3.3 attached hereto, the
Company does not have any Subsidiaries, and the Company does not own or control,
directly or indirectly, any equity or similar interest in, or any interest
convertible into or exchangeable or exercisable for any equity or similar
interest in, or have any commitment or obligation to invest in, purchase any
securities or obligations of, fund, guarantee, contribute or maintain the
capital of or otherwise financially support any corporation, partnership, joint
venture or other business association or entity. Each former Subsidiary that is
no longer in existence has been duly dissolved in accordance with its charter
documents and the laws of the jurisdiction of its incorporation or organization
and there are no outstanding liabilities or obligations (outstanding, contingent
or otherwise), including Taxes, with respect to any such entity.
 
3.4. Authority for Agreement.
 
(a) The Company has all necessary corporate power and authority to execute and
deliver this Agreement and each instrument required hereby to be executed and
delivered by the Company at the Closing and to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by the Company of this
Agreement and each instrument required hereby to be executed and delivered by
the Company at the Closing and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action; and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or any
instrument required hereby to be executed and delivered by the Company at the
Closing or to consummate the Merger. The board of directors of the Company duly
declared that the Merger is advisable as required by Section 251 of the DGCL,
and has unanimously approved and adopted this Agreement and the Merger. None of
such actions by the board of directors of the Company has been amended,
rescinded or modified. This Agreement has been, and each instrument required
hereby to be executed and delivered by the Company at the Closing will be, duly
and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by Parent, Merger Sub and the
Representative, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, reorganization or similar laws of general application
affecting the rights and remedies of creditors, and to general equity
principles.
 
(b) Except as set forth on Schedule 3.4(b) attached hereto, the execution and
delivery of this Agreement by the Company and each instrument required hereby to
be executed and delivered by the Company at the Closing, the compliance by the
Company with the provisions of this Agreement and each instrument required
hereby to be executed and delivered by the Company at the Closing and the
consummation of the transactions contemplated hereby or thereby, will not (i)
conflict with or violate the Company Organizational Documents, (ii) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, or result in the loss of any benefit to which
the Company is entitled under, any material Contract or Permit (as defined in
Section 3.19), Security Interest (as defined below) or other interest to which
the Company is a party or by which the Company is bound or to which its assets
are subject, (iii) result in the creation or imposition of any Security Interest
upon any assets of the Company, or (iv) violate any Legal Requirement applicable
to the Company or any of its assets. For purposes of this Agreement, “Security
Interest” means any mortgage, security interest, pledge, license, interest,
encumbrance, claim, charge, option, restriction on the right to sell or dispose
(and in the case of securities, vote), lien or other adverse claim of any kind
(whether arising by contract or by operation of law and whether voluntary or
involuntary).
 
3.5. Consents. No consent, approval, order, Permit or authorization of, or
registration, declaration or filing with, or notification to (together, the
“Consents”) any United States federal, state, municipal or local or any foreign
government, or political subdivision thereof, or any multinational organization
or authority or any authority, agency or commission entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or Taxing
Authority power, or any court or tribunal (or any department, bureau or division
thereof), or any arbitrator or arbitral body (collectively, “Governmental
Authorities”) or any Person is required to be obtained by the Company in
connection with the Company’s execution and delivery of this Agreement or the
Company’s consummation of the Merger or the other transactions to be consummated
at the Closing as contemplated by this Agreement, except for (i) compliance with
the applicable requirements of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”) and the Legal Requirements analogous to the
HSR Act existing in foreign jurisdictions (collectively, “Foreign Merger Laws”),
and (ii) the filing and recordation of the Certificate of Merger with the
Secretary of State of the State of Delaware.

 
9

--------------------------------------------------------------------------------

 

3.6. Financial Statements; Liabilities
 
(a) Attached hereto as Schedule 3.6 are the audited financial statements
(including balance sheets and statements of operations) of DDI LLC for December
31, 2006 and 2005 and the years then ended, and unaudited financial statements
(including balance sheets and statements of operations) of DDI LLC for March 31,
2008 and December 31, 2007 and the three and twelve months then ended,
respectively (collectively, the “Financial Statements”): The Financial
Statements were in each case prepared in accordance with United States generally
accepted accounting principles (“GAAP”), consistently applied throughout the
periods presented without modification of the accounting principles used in the
preparation thereof throughout the periods presented. The Financial Statements
(i) are in accordance with the books and records of the Company, and (ii)
present fairly the financial condition and results of operations of the Company
as of the dates and for the periods indicated.
 
(b) The Company and DDI LLC each has in place a system of internal accounting
controls that is sufficient to provide reasonable assurance regarding the
reliability of the Company’s and DDI LLC’s financial statements (including the
Financial Statements), including reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles and that receipts and
expenditures are being made only in accordance with authorizations of management
(such systems and processes are herein referred to as the “Controls”). Neither
the Company’s employees nor the Company’s independent auditors have identified
or made the Company aware of any complaint, allegation, deficiency, assertion or
claim, whether written or oral, regarding the Controls or the Financial
Statements. To the Company’s Knowledge, there have been no instances of fraud,
whether or not material, that occurred during any period covered by the
Financial Statements. The Company and DDI LLC each have in place a revenue
recognition policy consistent with GAAP.
 
(c) Except as set forth in Schedule 3.6(c) attached hereto, as of the date
hereof and as of the Effective Time, Company has not and at the Effective Time
will not have incurred, directly or indirectly, any Indebtedness, obligations or
liabilities or engaged in any business activities of any type or kind whatsoever
or entered into any agreements or arrangements with any Person, except for those
obligations of the Company (i) in the ordinary course of business as reflected
in the Financial Statements; and (ii) obligations and liabilities incurred after
May 31, 2008 in the ordinary course of business. The consummation of the Merger
will not give rise to any severances, bonuses, payment obligations or other
liabilities except for legal and accounting fees.
 
3.7. Absence of Changes. Except as set forth on Schedule 3.7 attached hereto,
since December 31, 2007.
 
(i) there has been no change in the business, prospects, financial condition or
results of operations of the Company or DDI LLC that constitutes a Material
Adverse Effect;
 
(ii) There has been no change by the Company or DDI LLC in its accounting or
cash management methods, principles or practices or revaluation by the Company
or DDI LLC of any of its assets;

 
10

--------------------------------------------------------------------------------

 

(iii) Neither the Company nor DDI LLC has declared, set aside or paid any
dividend or other distribution in respect of any of its capital stock; or
repurchased, redeemed or otherwise acquired any of its securities;
 
(iv) Neither the Company nor DDI LLC has sold, transferred, delivered, leased,
subleased, licensed, sublicenses, mortgaged, pledged, encumbered, impaired or
otherwise disposed of (in whole or in part), or created, incurred, assumed or
caused to be subjected to any Lien on, any of the rights, assets or properties
of the Company or DDI LLC (including any Intellectual Property or accounts
receivable), except for the sale of inventory in the ordinary course of business
consistent with past practice;
 
(v) Neither the Company nor DDI LLC has not acquired any rights, assets or
properties other than inventory in the ordinary course of business consistent
with past practice;
 
(vi) there has not been any damage, destruction or loss (whether or not covered
by insurance) with respect to any rights, assets or properties of the Company or
DDI LLC; and
 
(vii) the Company and DDI LLC have each conducted its business only in the
ordinary course of business consistent with past practice.
 
3.8. Taxes.
 
(a) (i) All Tax Returns required to be filed by or on behalf of the Company or
DDI LLC have been duly and timely filed with the appropriate Taxing Authority in
all jurisdictions in which such Tax Returns are required to be filed (after
giving effect to any valid extensions of time in which to make such filings),
and all such Tax Returns are true, complete and correct in all material
respects; and (ii) all Taxes payable by or on behalf of the Company or DDI LLC
have been fully and timely paid. With respect to any period for which such Tax
Returns have not yet been filed or for which such Taxes are not yet due or
owing, DDI LLC has made due and sufficient accruals for such Taxes on the
Balance Sheet. All required estimated Tax payments sufficient to avoid any
underpayment penalties or interest have been made by or on behalf of the Company
or DDI LLC.
 
(b) For purposes of this Agreement:
 
“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including without limitation all
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever, (ii) all interest, penalties, fines, additions to Tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i) and (iii) any liability in respect of any items
described in clauses (i) or (ii) payable by reason of any Contract, assumption,
transferee liability, operation of law, Treasury Regulation Section 1.1502 6 (or
any predecessor or successor thereof of any analogous or similar provision of
Tax Law) or otherwise.
 
“Taxing Authority” means the IRS or any other governmental body (whether state,
local or foreign) responsible for the administration of any Tax.
 
“Tax Law” means any Legal Requirement (whether domestic or foreign) relating to
Taxes.
 
“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof) including any information
return, estimate, claim for refund, amended return or declaration of estimated
Tax, and including, where permitted or required, affiliated, combined,
consolidated or unitary returns for any group of entities that includes the
Company or DDI LLC.

 
11

--------------------------------------------------------------------------------

 

3.9. Property and Sufficiency.
 
(a) The Company has good and marketable title to, or, in the case of leases of
properties and assets, a valid leasehold interest in, or otherwise has a valid
legal right to use, all of the properties and assets (whether real, personal,
tangible or intangible) (i) reflected on the Balance Sheet (other than assets
sold since the date of the Balance Sheet) or acquired thereafter and (ii)
necessary to conduct all of the business and operations of the Company as
currently conducted, and none of such properties or assets is subject to any
Liens or Security Interest, other than those described in Schedule 3.9(a)
attached hereto. The Company does not own any real property.
 
(b) The properties, assets and contract rights of the Company constitute all of
the properties and assets owned by DDI LLC prior to the Effective Time (and
prior to the execution and delivery of the Contribution Agreement dated the date
hereof between the Company and DDI LLC (the “Contribution Agreement”). The
Contribution Agreement has been duly authorized, executed and delivered by the
Company and DDI LLC, and, at or prior to the Effective Time of the Merger, all
of the properties, assets of DDI LLC will have been contributed to the Company
pursuant to the Contribution Agreement. The properties and assets contributed to
the Company by DDI LLC at or prior to the Effective Time pursuant to the
Contribution Agreement constitute all of the assets and properties necessary to
conduct all of the business and operations of DDI LLC as conducted immediately
prior to the date hereof.
 
(c) Each of the leases for real property of the Company is identified in
Schedule 3.9(b) attached hereto (“Real Property Leases”).
 
(d) Neither the Company nor DDI LLC have transferred or assigned any interest in
any Real Property Lease, nor has the Company or DDI LLC subleased or otherwise
granted rights of use or occupancy of any of the premises described therein to
any Person. The facilities subject to a Real Property Lease (each a “Leased
Premises”) and the personal property owned or leased by the Company are in good
operating condition and repair and free from any material defects, reasonable
wear and tear excepted, and are suitable for the uses for which they are being
used in all material respects.
 
3.10. Contracts. Except as disclosed in Schedule 3.10 attached hereto, neither
the Company nor DDI LLC is a party to, subject to or otherwise bound by:
 
(a) any Contract or series of related Contracts with the same counterparty or
its affiliates which requires, or could reasonably be expected to require,
aggregate future payments by or to the Company or DDI LLC in excess of $50,000;
 
(b) any Contract for the sale of any commodity, product, material, supplies,
equipment or other personal property for a sale price in excess of $50,000,
other than purchase or sale orders entered into in the ordinary course of
business consistent with past practice;
 
(c) any distributor, reseller manufacturer’s representative, sales
representative or similar Contract under which the Company does not have the
right to terminate without penalty on less than thirty (30) days’ notice;
 
(d) any Contract pursuant to which Intellectual Property is licensed to or from
the Company or DDI LLC other than Contracts licensing the right to use
off-the-shelf or other readily commercially available third party software
(including, but not limited, to any click-wrap or shrink-wrap license);
 
(e) any Contract with any current or former officer, employee or director of the
Company or DDI LLC or any “affiliate” (as defined in the Securities Act) of the
Company or DDI LLC or such persons or, to the Company’s Knowledge, any member of
his or her immediate family (any of the foregoing, a “Related Party”),
including, without limitation, any Contract providing for the furnishing of
services by, rental of real or personal property from, or otherwise requiring
payments to, or from, any Related Party;

 
12

--------------------------------------------------------------------------------

 

(f) any Contract under which the Company or DDI LLC is restricted from carrying
on any business or other services or competing with any Person anywhere in the
world, or restricted from soliciting or hiring any person with respect to
employment, or which would so restrict the Company or the Surviving Corporation
after the Closing Date;
 
(g) any loan agreement, indenture, note, bond, debenture or any other document
or Contract evidencing Indebtedness or a Security Interest to any Person or any
commitment to provide any of the foregoing, or any agreement of guaranty,
indemnification or other similar commitment with respect to the obligations or
liabilities of any other Person;
 
(h) any Contract for the disposition of any of the Company’s or DDI LLC’s
material assets or business (whether by merger, sale of stock, sale of assets or
otherwise);
 
(i) any Contract for the acquisition of the business or capital stock of another
party (whether by merger, sale of stock, sale of assets or otherwise);
 
(j) any Contract concerning a partnership, joint venture, joint development or
other similar arrangement with one or more Persons;
 
(k) any Contract creating any obligation with respect to the payment of any
severance, retention, bonus or other similar payment to any Person, one
condition to the payment or acceleration of which is the Company entering into
this Agreement or the consummation of any of the transactions contemplated
hereby; or
 
(l) any other agreement (or group of related Contracts with the same third
party) to the extent not otherwise disclosed in the Disclosure Schedule that is
material to the Company .
 
Schedule 3.10(l) attached hereto provides a form of the Company’s and DDI LLC’s
standard customer Contract and sets forth a list of the top five customer
Contracts which deviate (other than with respect to prices, payment amounts or
payment or delivery schedules) in any material respect from the Company’s and
DDI LLC’s standard form. Each Contract to which DDI LLC was a party immediately
prior to the date hereof has validly assigned to the Company.
 
Each Contract disclosed in the Disclosure Schedule or required to be disclosed
pursuant to this Section 3.10, each Real Property Lease and each other Contract
to which the Company or DDI LLC is a party or otherwise bound relating to any
Intellectual Property that is material to the business of the Company or DDI LLC
is a valid and binding agreement of the Company and, to the Company's Knowledge,
is in full force and effect in accordance with its terms, and neither the
Company nor, to the Company’s Knowledge, any other party thereto is in default
or breach in any material respect under the terms of any of the foregoing
Contracts (a “default” being defined for purposes hereof as an actual default or
event of default or the existence of any fact or circumstance which would, upon
receipt of notice or passage of time, constitute a default or right of
termination), nor will the consummation of the transactions contemplated by this
Agreement give rise to any such default or breach. No party to any of the
foregoing Contracts has exercised any termination rights with respect thereto,
and no party has given notice of any significant dispute with respect to any of
the foregoing Contract. True and complete copies of each of the Contracts
described in this paragraph have been made available to Parent.
 
As used in this Agreement, a “Contract” shall mean any agreement, understanding,
contract, deed, mortgage, lease, sublease, license, sublicense, instrument,
commitment, promise, undertaking or other binding arrangement, whether written
or oral.

 
13

--------------------------------------------------------------------------------

 

3.11. Benefit Plans.
 
(a) For purposes of this Agreement, the term “Company Employee Plan” or “Plan”
means any employee benefit plan (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not
subject to ERISA), any other bonus, profit sharing, compensation, pension,
retirement, “401(k),” “SERP,” severance, savings, deferred compensation, fringe
benefit, insurance, welfare, post-retirement health or welfare benefit, health,
life, stock option, stock purchase, restricted stock, tuition refund, service
award, company car or car allowance, scholarship, housing or living allowances,
relocation, disability, accident, sick pay, sick leave, accrued leave, vacation,
holiday, termination, unemployment, individual employment, consulting, executive
compensation, incentive, commission, payroll practices, retention, change in
control, non competition, other material plan, agreement, policy, trust fund or
arrangement (whether written or unwritten, insured or self-insured) providing
compensation or benefits, and any plan subject to Sections 125, 127, 129, 137 or
423 of the Code, currently maintained, sponsored or contributed to by the
Company or DDI LLC or any trade or business, whether or not incorporated, that
together with the Company would be deemed to be a “single employer” within the
meaning of Section 4001(b) of ERISA (an “ERISA Affiliate”) or to which the
Company or DDI LLC or any ERISA Affiliate is a party, or to which the Company or
an ERISA Affiliate had, has or will have any liability. Each Plan is in writing.
Schedule 3.11 attached hereto includes a true and complete list of all Plans,
and the Company has provided or made available to Parent a complete copy of each
Plan (or, in the case of any unwritten Plan, descriptions of the material terms
thereof) as well as, if applicable, a copy of each trust or other funding
arrangement, each summary plan description and summary of material
modifications, and the most recent application for determination letter
submitted to the IRS and the most recent determination letter received from the
IRS. The Company has delivered to Parent true and complete copies of all Form
5500 Series annual reports for each Plan, together with all schedules,
attachments, and related opinions and copies of any correspondence from or to
the IRS, the Department of Labor or other U.S. government department or agency
relating to an audit or penalty assessment with respect to any Plan or relating
to requested relief from any liability or penalty relating to any Plan.
 
(b) The Company, DDI LLC and each ERISA Affiliate is and has been in compliance
with its obligations under the terms of each Plan.
 
(c) Each Plan and each funding vehicle related to such Plan is currently in
compliance in all material respects with, and has been administered and operated
in compliance with, its terms and all applicable statutes, orders, rules and
regulations. Each Plan which is intended to be a “qualified plan” as described
in Section 401(a) of the Code has been determined by the IRS to so qualify, and
there are no facts which might adversely affect such qualification.
 
(d) Neither the Company nor its ERISA Affiliates nor DDI LLC maintain, sponsor
or contribute to any single employer plan (as such term is defined in Section
4001(b) of ERISA) subject to Title IV of ERISA or any “multiemployer plan” (as
such term is defined in Section 3(37) of ERISA), nor have they incurred any
material liability, including, without limitation, withdrawal liability, with
respect to any such Plan that remains unsatisfied.
 
(e) No Plan is funded by, associated with or related to a “voluntary employees’
beneficiary association” within the meaning of Section 501(c)(9) of the Code. No
Plan is or has been subject to Section 302 or Title IV of ERISA.
 
(f) The Company and DDI LLC have made or will accrue prior to the Closing Date
all payments and contributions (including insurance premiums) due and payable as
of the Closing Date to each Plan as required to be made under the terms of such
Plan.
 
(g) With respect to all Plans and related trusts, there are no “prohibited
transactions,” as that term is defined in Section 406 of ERISA or Section 4975
of the Code, that have occurred which could subject any Plan, related trust or
party dealing with any such Plan or related trust to any tax or penalty on
prohibited transactions imposed by Section 501(i) of ERISA or Section 4975 of
the Code.

 
14

--------------------------------------------------------------------------------

 

(h) There are no actions, suits, arbitrations or claims (other than routine
claims for benefits by employees of the Company or DDI LLC, or beneficiaries or
dependents of such employees arising in the normal course of operation of a
Plan) pending, or to the Knowledge of the Company, threatened, with respect to
any Plan or any fiduciary or sponsor of a Plan with respect to their duties
under such Plan or the assets of any trust under any such Plan.
 
(i) The Company and DDI LLC have complied in all material respects with the
health care continuation requirements of Section 601, et. seq. of ERISA with
respect to employees and their spouses, former spouses and dependents.
 
(j) Neither the Company nor DDI LLC has any obligations under any Plan to
provide post-retirement medical benefits to any employee or any former employee
of the Company other than statutory liability for providing group health plan
continuation coverage under Part 6 of Title I of ERISA and Section 4980B of the
Code or applicable state law.
 
(k) Neither the negotiation or execution of this Agreement, nor the consummation
of the transactions contemplated by this Agreement will, either alone or in
combination with another event, (i) entitle any current or former employee,
officer or consultant of the Company or DDI LLC or any ERISA Affiliate to
severance pay, unemployment compensation or any other payment or additional
rights, except as expressly provided in this Agreement, or (ii) accelerate the
time of payment or vesting, or increase the amount of compensation (including
equity compensation) due any such employee, officer or consultant.
 
(l) Neither the Company nor DDI LLC is a party to, or otherwise obligated under,
any contract, agreement, plan or arrangement covering any person that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by Parent, the Company or any of their respective
affiliates by reason of Section 280G of the Code or that could be subject to
Section 4999 of the Code.
 
(m) Each Company Employee Plan which is subject to the requirements of Section
409A of the Code has been adopted in good faith compliance with such Section and
the guidance issued by the Department of Treasury thereunder to date. Each
Option has been granted by the Board of Directors of the Company on the date the
Board met and was granted with an exercise price equal to no less than one
hundred percent of the fair market value per share of Company Common Stock on
the date of grant.
 
3.12. Intellectual Property.
 
(a) Schedule 3.12(a) attached hereto sets forth true, complete and correct lists
of the Intellectual Property (as defined below), both U.S. and foreign, that is
owned by the Company as of the date of this Agreement, along with the record
owner of each such item of Intellectual Property, the jurisdiction in which each
such item of Intellectual Property has been registered or filed and the
applicable registration, application or serial number or similar identifier. All
of the Intellectual Property that was owned by DDI LLC immediately prior to the
date of this Agreement has been validly and fully contributed to the Company,
and DDI LLC has not retained any rights thereto.
 
(b) Other than (i) inbound “shrink-wrap” and similar publicly-available
commercial binary code end-user licenses and (ii) outbound “shrink-wrap”
licenses in the form set forth on Section 3.12(b) of the Disclosure Schedule,
Schedule 3.12(b) attached hereto lists all contracts, licenses and agreements to
which the Company is a party with respect to any Intellectual Property,
including all licenses of Intellectual Property granted to or by the Company and
all assignments of Intellectual Property to or by the Company. All such
contracts, licenses and agreements are in full force and effect, and neither the
Company nor DDI LLC is in material breach of any of the foregoing contracts,
licenses or agreements and, to the Company’s Knowledge, no other party to any
such contract, license or agreement is in breach thereof or has failed to
perform thereunder. The consummation of the transactions contemplated by this
Agreement will neither violate nor result in the breach, modification,
cancellation, termination or suspension of such contracts, licenses and
agreements. Following the Closing Date, both the Surviving Corporation will be
permitted to exercise all of the Company’s and DDI LLC’s rights under such
contracts, licenses and agreements to the same extent the Company would have
been able to had the transactions contemplated by this Agreement not occurred
(but the transactions contemplated by the Contribution Agreement had occurred)
and without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which Company or DDI LLC would otherwise be
required to pay.

 
15

--------------------------------------------------------------------------------

 

(c) Schedule 3.12(c) attached hereto lists all contracts, licenses and
agreements between the Company and any other person wherein or whereby the
Company or DDI LLC have agreed to, or assumed, any obligation or duty to
warrant, indemnify, reimburse, hold harmless, guaranty or otherwise assume or
incur any obligation or liability or provide a right of rescission or similar
right with respect to the infringement by the Company or such other person of
the Intellectual Property of any person other than the Company.
 
(d) No government funding, facilities of a university, college, other
educational institution or research center or funding from third parties (other
than equity or debt funding from Company Securityholders and financial lending
institutions) was used in the development of any Intellectual Property owned by
the Company or DDI LLC or Intellectual Property purported to be owned by the
Company or DDI LLC. To the Knowledge of the Company, no current or former
employee, consultant or independent contractor of the Company or DDI LLC, who
was involved in, or who contributed to, the creation or development of any
Company Intellectual Property or Intellectual Property purported to be owned by
the Company or DDI LLC, has performed services for the government, university,
college, or other educational institution or research center during a period of
time during which such employee, consultant or independent contractor was also
performing services for the Company.
 
(e) The Company has provided to Parent a complete and accurate list of all
material and replicable failures of Company software as currently made
commercially available by the Company in the ordinary course of Company’s or DDI
LLC’s business to materially conform to its user documentation in ordinary use.
 
(f) For purposes of this Agreement, “Intellectual Property” shall mean (i)
trademarks, service marks, trade names, slogans, logos, trade dress, internet
domain names and other similar designations of source or origin, together with
all goodwill, registrations, applications, renewals and extensions related to
the foregoing; (ii) patents, utility, models and industrial design registrations
or applications (including without limitation any continuations, divisionals,
continuations-in-part, provisionals, renewals, reissues, re-examinations,
substitutions, extensions and applications for any of the foregoing); (iii)
copyrights, copyrightable subject matter and moral rights (including without
limitation any registrations, applications, renewals, extensions and reversions
for any of the foregoing); (iv) mask works rights; (v) trade secrets and other
confidential information, know-how, technology, proprietary processes, formulae,
inventions, compositions, techniques, technical data and information,
procedures, databases, algorithms, models, methodologies, customer lists,
supplier lists, pricing and cost information, and business and marketing plans
and proposals; and (vi) and computer programs, including any and all software
implementation of algorithms, models and methodologies (whether in source code,
object code or other form), databases, compilations, descriptions, flow-charts
and other work product to design, plan, organize and develop any of the
foregoing, screens, user interfaces, report formats, firmware, development
tools, templates, menus, buttons and icons, and all documentation, including
user manuals and other training documentation, related to any of the foregoing;
in each of the foregoing subsections (i) through (vi) used in, held for use or
necessary for the conduct of the business of the Company, as currently conducted
and as planned to be conducted, or the business of DDI LLC as conducted
immediately prior to the date hereof, whether such Intellectual Property is
owned by the Company or a third party.

 
16

--------------------------------------------------------------------------------

 

3.13. Accounts Receivable. All of the accounts and notes receivable of the
Company or DDI LLC, whether reflected on the Balance Sheet or arising since the
date of the Balance Sheet, have arisen from bona fide transactions in the
ordinary course of business consistent with past practices and are valid,
genuine, and to the Knowledge of the Company, subject to the allowance for
doubtful accounts set forth therein, are fully collectible in the aggregate
amount thereof; provided, that the foregoing shall not be construed as a
guarantee of such collectibility.
 
3.14. Government Funding. Neither the Company nor DDI LLC have applied for or
received any financial assistance from any supranational, national, local or
foreign Governmental Authority.
 
3.15. Insurance. Schedule 3.15 attached hereto contains a complete and correct
list as of the date hereof of all insurance policies maintained by or on behalf
of the Company. Such list includes the type of policy, form of coverage, policy
number and insurer, coverage dates, named insured, limit of liability and
premium and deductible amounts. True and complete copies of each listed policy
have been made available to Parent. Such policies are in full force and effect,
all premiums due thereon have been paid and the Company and DDI LLC have
complied in all material respects with the provisions of such policies. Neither
the Company nor DDI LLC have received any notices from any issuer of any of
their insurance policies canceling or amending any policies listed in Schedule
3.15 attached hereto, increasing any deductibles or retained amounts thereunder,
or increasing premiums payable thereunder. There is no claim by the Company or
DDI LLC pending under any of such policies as to which coverage has been denied
or disputed by the underwriters or in respect of which the underwriters have
reserved their rights. Neither the Company nor DDI LLC nor any affiliate thereof
has ever maintained, established, sponsored, participated in or contributed to
any self-insurance plan.
 
3.16. Personnel.
 
(a) Schedule 3.16(a) attached hereto sets forth a list of all employees,
consultants or independent contractors of the Company as of the date hereof,
(which also represents all employees, consultants or independent contractors of
DDI LLC immediately prior to the date hereof) including, as of such date, their
title, then current base salary or other compensation rate as well as any bonus
paid for the fiscal year ended December 31, 2007 and any accrued and unpaid
bonus scheduled for or paid or agreed to be paid to them by the Company for any
future period. Schedule 3.16(a) attached hereto also sets forth a list of all
independent contractors and consultants of the Company or DDI LLC who received
more than $30,000 with respect to services provided during 2007.
 
(b) The Company and DDI LLC comply in all material respects with all Legal
Requirements relating to the employment of labor, including all such Legal
Requirements relating to wages, hours, WARN and any similar state or local “mass
layoff” or “plant closing” Legal Requirement, collective bargaining,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax. There has been no “mass layoff” or “plant closing” (as defined by
WARN) with respect to the Company within the six (6) months prior to Closing.
“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.
 
(c) Neither the Company nor DDI LLC is subject to any collective bargaining
agreement or other labor union contract and no employee of the Company is
represented by a labor union. There is not pending or, to the Company’s
Knowledge, threatened, any picketing, strike, labor dispute, slowdown, lockout,
walkout, work stoppage or other similar labor trouble involving employees of the
Company or DDI LLC, and no union organizing activities are taking place or have
taken place with respect to such employees.
 
(d) To the Company’s Knowledge, none of the Company’s officers or employees or
consultants intend to terminate his or her relationship with the Company for any
reason, including, without limitation, as a result of the transactions
contemplated hereby.

 
17

--------------------------------------------------------------------------------

 

3.17. Litigation. Except as disclosed in Schedule 3.17 attached hereto, there is
no (a) action, suit, claim, charge, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing,
complaint, demand or other proceeding to, from, by or before any arbitrator,
court, tribunal or other Governmental Authority (collectively, “Actions”)
pending, or to the Company’s Knowledge, threatened against or affecting the
Company or DDI LLC, (b) Action, to the Company’s Knowledge, pending or
threatened against or affecting any of the material assets of the Company or DDI
LLC, or the Merger or the other transactions contemplated hereby, (c)
governmental inquiry or investigation pending or, to the Company’s Knowledge,
threatened against or affecting the Company or DDI LLC (including, without
limitation, any inquiry as to the qualification of the Company or DDI LLC to
hold or receive any license or other Permit), (d) to the Company’s Knowledge,
governmental inquiry or investigation pending or threatened against or affecting
any of the material assets of the Company or DDI LLC, or (e) to the Company’s
Knowledge, any Actions pending or threatened against any Related Party in
connection with the business of the Company or DDI LLC and there is no
reasonable basis for any of the foregoing. Neither the Company nor DDI LLC is in
default with respect to any order, writ, injunction or decree of any
Governmental Authority served upon the Company or DDI LLC or that exists to the
Knowledge of the Company. There is no action or suit by the Company or DDI LLC
pending, threatened or contemplated by the Company against any other Person.
 
3.18. Environmental Matters. The Company and DDI LLC are and have been in
compliance with all Environmental Laws; (ii) there has been no release or
threatened release of any pollutant, contaminant or toxic or hazardous material,
substance or waste, or petroleum or any fraction thereof, (each a “Hazardous
Substance”) on, upon, into or from any site currently or heretofore owned,
leased or otherwise used by the Company; (iii) there have been no Hazardous
Substances generated by the Company or DDI LLC that have been disposed of, or
come to rest at, any site that has been included in any published U.S. federal,
state or local “superfund” site list or any other similar list of hazardous or
toxic waste sites published by any Governmental Authority within or outside the
United States; (iv) there are no underground storage tanks located on, no
polychlorinated biphenyls (“PCBs”) or PCB-containing equipment used or stored
on, and no hazardous waste as defined by the Resource Conservation and Recovery
Act, as amended, stored on, any site owned, leased or otherwise used by the
Company or DDI LLC, except for the storage of hazardous waste in compliance with
Environmental Laws; and (v) the Company has made available to Parent true and
correct copies of all material environmental records, reports, notifications,
certificates of need, permits, pending permit applications, correspondence,
engineering studies and environmental studies or assessments in the possession
of the Company or any of its representatives or advisors.
 
For purposes of this Agreement, “Environmental Laws” means any Legal Requirement
(whether domestic or foreign) relating to (i) releases or threatened release of
Hazardous Substances, (ii) pollution or protection of employee health or safety,
public health or the environment or (iii) the manufacture, handling, transport,
use, treatment, storage, or disposal of Hazardous Substances.
 
3.19. Compliance with Instruments; Laws; Governmental Authorizations.
 
(a) The Company is not and the Company has not been, in violation of any term or
provision of the Company Organizational Documents. The Company and DDI LLC have
complied in all material respects with all terms and provisions of all Permits
and Legal Requirements. Neither the Company nor DDI LLC nor, to the Company’s
Knowledge, any Related Person, is under investigation with respect to, has been
threatened to be charged with, or has been given notice of, any violation of any
Legal Requirement. All permits, concessions, grants, franchises, licenses and
other governmental authorizations and approvals (collectively, “Permits”) (i)
pursuant to which the Company currently operates or holds any interest in any of
its properties, or (ii) which is required for the operation of the Company’s
business as currently conducted or the holding of any such interest, have been
issued or granted to the Company, and all such Permits are in full force and
effect and constitute all Permits required to permit the Company to operate or
conduct its business or hold any interest in its properties or assets.

 
18

--------------------------------------------------------------------------------

 

(b) The Company and DDI LLC have each conducted their resepctive transactions in
material compliance with applicable provisions of U.S. law, including the United
States export control laws and regulations and U.S. economic sanctions laws.
 
(c) Neither the Company nor DDI LLC (nor, to the Company’s Knowledge, each of
its officers, directors, agents, employees and other Persons associated with or
acting on its behalf) has directly or indirectly, taken any action which would
cause it to be in violation of the U.S. Foreign Corrupt Practices Act , as
amended, or any rules or regulations thereunder, including by offering or
conveying, directly or indirectly (such as through an agent), anything of value
to obtain or retain business or to obtain any improper advantage, including any
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment to a foreign government official, candidate for office, or political
party or official of a political party.
 
3.20. Banking Relationships. Schedule 3.20 attached hereto sets forth a true and
complete list of the name and location of each bank, brokerage or investment
firm, savings and loan or similar financial institution in which the Company has
an account or a safe deposit box or other arrangement, the account or other
identifying numbers thereof and the names of all Persons authorized to draw on
or who have access to such account or safe deposit box or such other
arrangement. All such accounts or other arrangements of DDI LLC immediately
prior to the date hereof have been transferred to the Company. There are no
outstanding powers of attorney executed by or on behalf of the Company.
 
3.21. Books and Records. The minute books of the Company and DDI LLC contain
complete and accurate records of all meetings and other corporate actions of
their respective stockholders and the board of directors and committees thereof.
The stock records of the Company and DDI LLC are correct and complete and
reflect all issuances, transfers, repurchases and cancellations of shares of
capital stock of the Company and DDI LLC, respectively. The Company has made
available to Parent true and complete copies of (a) the Company Organizational
Documents, (b) all documents relating to the transactions contemplated by the
Contribution Agreement, (c) all minute books (containing the records of meetings
of stockholders, the board of directors and any committees of the board of
directors to date) of the Company, (d) all stock certificate and stock record
books of the Company and (e) any similar records or documents of the Company.
Except as disclosed in Schedule 3.21 attached hereto, neither the Company nor
DDI LLC have any prior names, and since the date of its incorporation or
formation has not conducted business under any name other than the current name
of the Company.
 
3.22. Brokers and Finders; Existing Discussions. Except as disclosed in Schedule
3.22, no broker, financial advisor, finder or investment banker or other Person
is entitled to any broker’s, financial advisor’s, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company or DDI LLC.
 
3.23. Vote Required; Notices
 
(a) The affirmative vote of the holders of at least a majority of the
outstanding Company Common Stock constitute the Requisite Stockholder Approval
and are the only votes of the holders of any of the Company’s capital stock
necessary to approve this Agreement and the transactions contemplated hereby,
and have been obtained in accordance with the terms of the Charter and the DGCL
on or prior to the date hereof.
 
(b) Prior to the Effective Time, the Company will have notified the holders of
Company Stock, Options and Warrants with respect to the transactions
contemplated hereby as and to the extent required by the terms and conditions of
the Company Organizational Documents, the Option Plans, the DGCL, and other
agreements of instruments governing such securities.
 
(c) Any information provided to the Company Stockholders in connection with the
solicitation of their consent to, and adoption of, this Agreement and the Merger
will not contain, at or prior to the Effective Time, any untrue statement of a
material fact and did or will comply with any applicable requirement of the
DGCL.

 
19

--------------------------------------------------------------------------------

 

3.24. Anti-Takeover Statute Not Applicable. No “business combination,” “fair
price,” “moratorium,” “control share acquisition” or other similar anti-takeover
statute or regulation, including, but not limited to, Section 203 of the DGCL,
or anti-takeover provision in the Company Organizational Documents is applicable
to the Company, any shares of Company Stock or other Company Securities, this
Agreement, the Merger or any of the other transactions contemplated by this
Agreement.
 
3.25. Certain Relationships and Related Transactions. Except as provided in
Section 3.25 of the Disclosure Schedule, no Related Party is indebted to the
Company or DDI LLC. No Related Party owns any asset used in, or necessary to,
the business of the Company or DDI LLC. Except as described in Section 3.25 of
the Disclosure Schedule, there is no transaction involving the Company or DDI
LLC of the nature described in Item 404 of Regulation S K under the Securities
Act. To the Company’s Knowledge, no Related Person owns any direct or indirect
interest in, or controls or is a director, officer, employer or partner of, of
consultant to, a competitor of the Company or DDI LLC.
 
3.26. Disclosures. The information prepared or provided by the Company to the
Parent or Merger Sub in connection with this Agreement or the Merger does not
contain any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in light of the circumstances
under which they were made) not misleading.
 
SECTION 4. Representations and Warranties by Parent and Merger Sub. Parent and
Merger Sub (collectively known as the “Parent Parties”) represent and warrant to
the Company that the statements in this Section 4 are true, complete and correct
as of the date hereof (unless the particular statement speaks expressly as of
another date, in which case it is true, complete and correct as of such other
date), subject, in any case, to the exceptions provided in the Disclosure
Schedule. Any exception or qualification set forth in the Disclosure Schedule
with respect to a particular representation and warranty shall be deemed to be
an exception or qualification with respect to any other applicable
representations and warranties to which such exception or qualification is
reasonably apparent on its face to be applicable, whether or not such exception
or qualification is so numbered.
 
4.1. Organization and Standing. Except as disclosed on Schedule 4.1 attached
hereto, each of Parent, its subsidiaries and Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

 
20

--------------------------------------------------------------------------------

 

4.2. Capitalization. Schedule 4.2 attached hereto sets out a list of the
stockholders in a capitalization table of the Parent, including a complete list
of authorized and outstanding Parent ADRs. The authorized capital stock of the
Parent consists of 110 million shares of common stock, of which on the date
hereof 50,938,247 shares are issued and outstanding. All of the outstanding
capital stock of Merger Sub is owned, beneficially and of record, by Parent. All
of the issued and outstanding shares of Parent Parties’ Stock have been, duly
authorized, validly issued, fully paid and nonassessable. Except as set forth in
this Section 4.2, no subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase or acquire any shares of
capital stock of the Parent Parties is authorized or outstanding, other than the
Options and Warrants set forth in Schedule 4.2 attached hereto. From and after
the Effective Time, no holder of any Option or Warrant will have the right to
any consideration with respect thereto, except as set forth in this Agreement.
Other than upon the exercise of currently outstanding Options and Warrants, the
Parent Parties do not have any obligation (whether written, oral, contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right or to issue or distribute to holders of any shares of its
capital stock any evidences of indebtedness or assets of the Parent Parties.
Except as set forth in their respective charters, the Parent Parties do not have
any obligation (whether written, oral, contingent or otherwise) to purchase,
redeem or otherwise acquire any shares of its capital stock or any interest
therein or to pay any dividend or make any other distribution in respect
thereof. There are no outstanding or authorized stock appreciation, phantom
stock, or similar rights with respect to the Parent Parties. All of the issued
and outstanding shares of capital stock of the Parent Parties have been offered,
issued and sold by the Parent Parties without violation of any Legal
Requirements applicable to the Parent Parties’ offer, issuance and sale of such
securities.
 
4.3. Subsidiaries. Except as described in Schedule 4.3 attached hereto, Parent
does not have any Subsidiaries other than Merger Sub, and Parent does not own or
control, directly or indirectly, any equity or similar interest in, or any
interest convertible into or exchangeable or exercisable for any equity or
similar interest in, or have any commitment or obligation to invest in, purchase
any securities or obligations of, fund, guarantee, contribute or maintain the
capital of or otherwise financially support any corporation, partnership, joint
venture or other business association or entity. Each former Subsidiary that is
no longer in existence has been duly dissolved in accordance with its charter
documents and the laws of the jurisdiction of its incorporation or organization
and there are no outstanding liabilities or obligations (outstanding, contingent
or otherwise), including Taxes, with respect to any such entity.
 
4.4. Parent Financial Statements; Liabilities.
 
(a) Attached hereto as Schedule 4.4 are the Parent Parties’ Consolidated audited
financial statements (including balance sheets and statements of operations) for
December 31, 2006 and 2005, and the years then ended (collectively, the “Parent
Financial Statements”): The Financial Statements were in each case prepared in
accordance with GAAP, consistently applied throughout the periods presented
without modification of the accounting principles used in the preparation
thereof throughout the periods presented. The Parent Financial Statements
(i) are in accordance with the books and records of the Parent Parties, and (ii)
present fairly the financial condition and results of operations of the Parent
Parties as of the dates and for the periods indicated.
 
(b) The Parent Parties have in place a system of internal accounting controls
that is sufficient to provide reasonable assurance regarding the reliability of
the Parent Parties’ financial statements (including the Parent Financial
Statements), including reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and that receipts and expenditures are
being made only in accordance with authorizations of management (such systems
and processes are herein referred to as the “Controls”). Neither the Parent
Parties’ employees nor the Parent Parties’ independent auditors have identified
or made the Parent Parties aware of any complaint, allegation, deficiency,
assertion or claim, whether written or oral, regarding the Controls or the
Parent Financial Statements. To the Knowledge of the Parent Parties, there have
been no instances of fraud, whether or not material, that occurred during any
period covered by the Parent Financial Statements. The Parent Parties have in
place a revenue recognition policy consistent with GAAP.

 
21

--------------------------------------------------------------------------------

 

(c) Except as set forth in Schedule 4.4(c) attached hereto, as of the date
hereof and as of the Effective Time, the Parent Parties have not and at the
Effective Time will not have incurred, directly or indirectly, any Indebtedness,
obligations or liabilities or engaged in any business activities of any type or
kind whatsoever or entered into any agreements or arrangements with any Person,
except for those obligations of the Parent (i) in the ordinary course of
business as reflected in the Parent Financial Statements; and (ii) obligations
and liabilities incurred after May 31, 2008 in the ordinary course of business,
and (iii) under that certain Release Agreement dated as of June 23, 2008 by and
among the Company, Smith Micro Software, Inc. (“Smith Micro”), IS Acquisition
Sub, Inc., Parent, and certain of Parent’s subsidiaries (the “Release
Agreement”). Pursuant to the Release Agreement, upon consummation of the Merger,
the Company will cause Parent and certain of its subsidiaries to deliver to
Smith Micro $500,000 and release certain claims against Smith Micro in exchange
for the release of all claims by Smith Micro against Parent and its subsidiaries
pursuant to that certain asset purchase agreement between Parent, Smith Micro,
and the other parties thereto dated February 11, 2007, as amended April 4, 2007.
Except as set forth in Schedule 4.4(c) attached hereto, the consummation of this
transaction will not give rise to any severances, bonuses, payment obligations
or other liabilities except for legal and accounting fees.
 
4.5. Authority for Agreement.
 
(a) Each of the Parent Parties have all necessary corporate power and authority
to execute and deliver this Agreement and each instrument required hereby to be
executed and delivered at Closing and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by the Parent Parties of this Agreement and each
instrument required hereby to be executed and delivered by them at Closing and
the consummation by the Parent Parties of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action, and no
other corporate proceedings on the part of the Parent Parties are necessary to
authorize this Agreement or any instrument required hereby to be executed and
delivered by them at the Closing or to consummate the Merger. This Agreement has
been and each instrument required hereby to be delivered by the Parent Parties
at the Closing will be duly and validly executed and delivered by the Parent
Parties and, assuming the due authorization, execution and delivery by the
Company and the Representative, constitutes a legal, valid and binding
obligation of the Parent Parties, enforceable against the Parent Parties in
accordance with its terms, subject to bankruptcy, insolvency, reorganization or
similar laws of general application affecting the rights and remedies of
creditors, and to general equity principles. Notwithstanding the foregoing, the
parties hereto understand and agree that Parent has not received the Parent
Shareholder Approval as of the date of this Agreement, and the failure to have
obtained the Parent Shareholder Approval shall not be deemed a breach of any of
the representations set forth in this Section 4.5(a) or elsewhere in this
Agreement.
 
(b) The execution and delivery of this Agreement by the Parent Parties, and each
instrument required hereby to be executed and delivered by the Parent Parties at
the Closing, the compliance with the provisions of this Agreement and each such
instrument by the Parent Parties and the consummation by the Parent Parties, of
the transactions contemplated hereby or thereby, will not (i) conflict with or
violate the Certificate of Incorporation or the Bylaws of Parent, each as
amended to date and currently in effect, or the Certificate of Incorporation or
the Bylaws of Merger Sub, each as amended to date and currently in effect, or
(ii) violate any Legal Requirement applicable to Parent or Merger Sub or any of
their respective properties or assets.
 
4.6. Taxes.
 
(a) (i) All Tax Returns required to be filed by or on behalf of the Parent
Parties have been duly and timely filed with the appropriate Taxing Authority in
all jurisdictions in which such Tax Returns are required to be filed (after
giving effect to any valid extensions of time in which to make such filings),
and all such Tax Returns are true, complete and correct in all material
respects; and (ii) all Taxes payable by or on behalf of the Parent Parties have
been fully and timely paid. With respect to any period for which such Tax
Returns have not yet been filed or for which such Taxes are not yet due or
owing, the Parent Parties have made due and sufficient accruals for such Taxes
on the Parent’s Statement of Cash and Accounts Payable as of the date hereof,
attached as Schedule 4.6(a) hereto. (the “Parent Balance Sheet”). All required
estimated Tax payments sufficient to avoid any underpayment penalties or
interest have been made by or on behalf of the Parent Parties.

 
22

--------------------------------------------------------------------------------

 

4.7. Benefit Plans.
 
(a) For purposes of this Agreement, the term “Parent Employee Plan” or “Plan”
means any employee benefit plan (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not
subject to ERISA), any other bonus, profit sharing, compensation, pension,
retirement, “401(k),” “SERP,” severance, savings, deferred compensation, fringe
benefit, insurance, welfare, post-retirement health or welfare benefit, health,
life, stock option, stock purchase, restricted stock, tuition refund, service
award, company car or car allowance, scholarship, housing or living allowances,
relocation, disability, accident, sick pay, sick leave, accrued leave, vacation,
holiday, termination, unemployment, individual employment, consulting, executive
compensation, incentive, commission, payroll practices, retention, change in
control, non competition, other material plan, agreement, policy, trust fund or
arrangement (whether written or unwritten, insured or self-insured) providing
compensation or benefits, and any plan subject to Sections 125, 127, 129, 137 or
423 of the Code, currently maintained, sponsored or contributed to by the Parent
Parties or any trade or business, whether or not incorporated, that together
with the Parent Parties would be deemed to be a “single employer” within the
meaning of Section 4001(b) of ERISA (an “ERISA Affiliate”) or to which the
Parent Parties or any ERISA Affiliate is a party, or to which the Parent Parties
or an ERISA Affiliate had, has or will have any liability. Each Plan is in
writing. Schedule 4.7 attached hereto includes a true and complete list of all
Plans, and the Parent Parties have provided or made available to the Company a
complete copy of each Plan (or, in the case of any unwritten Plan, descriptions
of the material terms thereof) as well as, if applicable, a copy of each trust
or other funding arrangement, each summary plan description and summary of
material modifications, and the most recent application for determination letter
submitted to the IRS and the most recent determination letter received from the
IRS. The Parent Parties have delivered to the Company true and complete copies
of all Form 5500 Series annual reports for each Plan, together with all
schedules, attachments, and related opinions and copies of any correspondence
from or to the IRS, the Department of Labor or other U.S. government department
or agency relating to an audit or penalty assessment with respect to any Plan or
relating to requested relief from any liability or penalty relating to any Plan.
 
(b) The Parent Parties and each ERISA Affiliate is and has been in compliance
with its obligations under the terms of each Plan.
 
(c) Each Plan and each funding vehicle related to such Plan is currently in
compliance in all material respects with, and has been administered and operated
in compliance with, its terms and all applicable statutes, orders, rules and
regulations. Each Plan which is intended to be a “qualified plan” as described
in Section 401(a) of the Code has been determined by the IRS to so qualify, and
there are no facts which might adversely affect such qualification.
 
(d) Neither the Parent Parties nor their ERISA Affiliates maintain, sponsor or
contribute to any single employer plan (as such term is defined in Section
4001(b) of ERISA) subject to Title IV of ERISA or any “multiemployer plan” (as
such term is defined in Section 3(37) of ERISA), nor have they incurred any
material liability, including, without limitation, withdrawal liability, with
respect to any such Plan that remains unsatisfied.
 
(e) No Plan is funded by, associated with or related to a “voluntary employees’
beneficiary association” within the meaning of Section 501(c)(9) of the Code. No
Plan is or has been subject to Section 302 or Title IV of ERISA.
 
(f) The Parent Parties have made or will accrue prior to the Closing Date all
payments and contributions (including insurance premiums) due and payable as of
the Closing Date to each Plan as required to be made under the terms of such
Plan.

 
23

--------------------------------------------------------------------------------

 

(g) With respect to all Plans and related trusts, there are no “prohibited
transactions,” as that term is defined in Section 406 of ERISA or Section 4975
of the Code, that have occurred which could subject any Plan, related trust or
party dealing with any such Plan or related trust to any tax or penalty on
prohibited transactions imposed by Section 501(i) of ERISA or Section 4975 of
the Code.
 
(h) There are no actions, suits, arbitrations or claims (other than routine
claims for benefits by employees of the Parent Parties, beneficiaries or
dependents of such employees arising in the normal course of operation of a
Plan) pending, or to the Knowledge of the Parent Parties, threatened, with
respect to any Plan or any fiduciary or sponsor of a Plan with respect to their
duties under such Plan or the assets of any trust under any such Plan.
 
(i) The Parent Parties have complied in all material respects with the health
care continuation requirements of Section 601, et. seq. of ERISA with respect to
employees and their spouses, former spouses and dependents.
 
(j) The Parent Parties do not have any obligations under any Plan to provide
post-retirement medical benefits to any employee or any former employee of the
Parent Parties other than statutory liability for providing group health plan
continuation coverage under Part 6 of Title I of ERISA and Section 4980B of the
Code or applicable state law.
 
(k) Neither the negotiation or execution of this Agreement, nor the consummation
of the transactions contemplated by this Agreement will, either alone or in
combination with another event, (i) entitle any current or former employee,
officer or consultant of the Parent Parties or any ERISA Affiliate to severance
pay, unemployment compensation or any other payment or additional rights, except
as expressly provided in this Agreement, or (ii) accelerate the time of payment
or vesting, or increase the amount of compensation (including equity
compensation) due any such employee, officer or consultant.
 
(l) The Parent Parties are not a party to, or otherwise obligated under, any
contract, agreement, plan or arrangement covering any person that, individually
or collectively, could give rise to the payment of any amount that would not be
deductible by Parent, the Company or any of their respective affiliates by
reason of Section 280G of the Code or that could be subject to Section 4999 of
the Code.
 
(m) Each Parent Employee Plan which is subject to the requirements of Section
409A of the Code has been adopted in good faith compliance with such Section and
the guidance issued by the Department of Treasury thereunder to date. Each
Option has been granted by the Board of Directors of the Company on the date the
Board met and was granted with an exercise price equal to no less than one
hundred percent of the fair market value per share of Company Common Stock on
the date of the grant.
 
4.8. Insurance. Schedule 4.8 attached hereto contains a complete and correct
list as of the date hereof of all insurance policies maintained by or on behalf
of the Parent Parties. Such list includes the type of policy, form of coverage,
policy number and insurer, coverage dates, named insured, limit of liability and
premium and deductible amounts. True and complete copies of each listed policy
have been made available to the Company. Such policies are in full force and
effect, all premiums due thereon have been paid and the Parent Parties have
complied in all material respects with the provisions of such policies. The
Parent Parties have not received any notices from any issuer of any of their
insurance policies canceling or amending any policies listed in Schedule 4.8
attached hereto, increasing any deductibles or retained amounts thereunder, or
increasing premiums payable thereunder. There is no claim by the Parent Parties
pending under any of such policies as to which coverage has been denied or
disputed by the underwriters or in respect of which the underwriters have
reserved their rights. Neither the Parent Parties nor any affiliate thereof has
ever maintained, established, sponsored, participated in or contributed to any
self-insurance plan.
 
4.9. Personnel.
 
(a) Schedule 4.9(a) attached hereto sets forth a list of all employees,
consultants or independent contractors of the Parent Parties as of the date
hereof, including, as of such date, their title, then current base salary or
other compensation rate as well as any bonus paid for the fiscal year ended
December 31, 2007 and any accrued and unpaid bonus scheduled for or paid or
agreed to be paid to them by the Parent Parties for any future period. Schedule
4.9(a) attached hereto also sets forth a list of all independent contractors and
consultants of the Parent Parties as of the date hereof who received more than
$30,000 with respect to services provided during 2007.

 
24

--------------------------------------------------------------------------------

 

(b) The Parent Parties comply in all material respects with all Legal
Requirements relating to the employment of labor, including all such Legal
Requirements relating to wages, hours, WARN and any similar state or local “mass
layoff” or “plant closing” Legal Requirement, collective bargaining,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax. There has been no “mass layoff” or “plant closing” (as defined by
WARN) with respect to the Parent Parties within the six (6) months prior to
Closing.
 
(c) The Parent Parties are not subject to any collective bargaining agreement or
other labor union contract and no employee of the Parent Parties is represented
by a labor union. There is not pending or, to the Parent Parties’ Knowledge,
threatened, any picketing, strike, labor dispute, slowdown, lockout, walkout,
work stoppage or other similar labor trouble involving employees of the Parent
Parties, and no union organizing activities are taking place or have taken place
with respect to such employees.
 
(d) To the Parent Parties’ Knowledge, none of the Parent Parties’ officers or
employees or consultants intend to terminate his or her relationship with the
Parent Parties for any reason, including, without limitation, as a result of the
transactions contemplated hereby.
 
4.10. Litigation. Except as disclosed in Schedule 4.10 attached hereto, there is
no (a) action, suit, claim, charge, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing,
complaint, demand or other proceeding to, from, by or before any arbitrator,
court, tribunal or other Governmental Authority (collectively, “Actions”)
pending, or to the Parent Parties’ Knowledge, threatened against or affecting
the Parent Parties, (b) Action, to the Parent Parties’ Knowledge, pending or
threatened against or affecting any of the material assets of the Parent
Parties, or the Merger or the other transactions contemplated hereby, (c)
governmental inquiry or investigation pending or, to the Parent Parties’
Knowledge, threatened against or affecting the Parent Parties (including,
without limitation, any inquiry as to the qualification of the Parent Parties to
hold or receive any license or other Permit), (d) to the Parent Parties’
Knowledge, governmental inquiry or investigation pending or threatened against
or affecting any of the material assets of the Parent Parties, or (e) to the
Parent Parties’ Knowledge, any Actions pending or threatened against any Related
Party in connection with the business of the Parent Parties and there is no
reasonable basis for any of the foregoing. The Parent Parties are not in default
with respect to any order, writ, injunction or decree of any Governmental
Authority served upon the Parent Parties or that exists to the Knowledge of the
Parent Parties. There is no action or suit by the Parent Parties pending,
threatened or contemplated by the Parent Parties against any other Person.

 
25

--------------------------------------------------------------------------------

 

4.11. Environmental Matters. The Parent Parties are and have been in compliance
with all Environmental Laws; (ii) there has been no release or threatened
release of any Hazardous Substance on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Parent Parties; (iii) there
have been no Hazardous Substances generated by the Parent Parties that have been
disposed of, or come to rest at, any site that has been included in any
published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any Governmental
Authority within or outside the United States; (iv) there are no underground
storage tanks located on, no PCBs or PCB-containing equipment used or stored on,
and no hazardous waste as defined by the Resource Conservation and Recovery Act,
as amended, stored on, any site owned, leased or otherwise used by the Parent
Parties, except for the storage of hazardous waste in compliance with
Environmental Laws; and (v) the Parent Parties have made available to the
Company true and correct copies of all material environmental records, reports,
notifications, certificates of need, permits, pending permit applications,
correspondence, engineering studies and environmental studies or assessments in
the possession of the Parent Parties or any of its representatives or advisors.`
 
4.12. Compliance with Instruments; Laws; Governmental Authorizations.
 
(a) The Parent Parties are not in violation of any term or provision of the
Parent Parties’ Organizational Documents. The Parent Parties have complied in
all material respects with all terms and provisions of all Permits and Legal
Requirements. Neither the Parent Parties nor, to the Parent Parties’ Knowledge,
any Related Person, is under investigation with respect to, has been threatened
to be charged with, or has been given notice of, any violation of any Legal
Requirement. All permits, concessions, grants, franchises, licenses and other
governmental authorizations and approvals (collectively, “Permits”) (i) pursuant
to which the Parent Parties currently operate or hold any interest in any of
their properties, or (ii) which is required for the operation of the Parent
Parties’ businesses as currently conducted or the holding of any such interest,
have been issued or granted to the Parent Parties, and all such Permits are in
full force and effect and constitute all Permits required to permit the Parent
Parties to operate or conduct its business or hold any interest in its
properties or assets.
 
(b) The Parent Parties have conducted their transactions in material compliance
with applicable provisions of U.S. law, including the United States export
control laws and regulations and U.S. economic sanctions laws.
 
(c) The Parent Parties (and, to the Parent Parties’ Knowledge, each of its
officers, directors, agents, employees and other Persons associated with or
acting on its behalf) has not, directly or indirectly, taken any action which
would cause it to be in violation of the U.S. Foreign Corrupt Practices Act , as
amended, or any rules or regulations thereunder, including by offering or
conveying, directly or indirectly (such as through an agent), anything of value
to obtain or retain business or to obtain any improper advantage, including any
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment to a foreign government official, candidate for office, or political
party or official of a political party.
 
4.13. Banking Relationships. Schedule 4.13 attached hereto sets forth a true and
complete list of the name and location of each bank, brokerage or investment
firm, savings and loan or similar financial institution in which the Parent
Parties have an account or a safe deposit box or other arrangement, the account
or other identifying numbers thereof and the names of all Persons authorized to
draw on or who have access to such account or safe deposit box or such other
arrangement. There are no outstanding powers of attorney executed by or on
behalf of the Parent Parties.
 
4.14. Brokers and Finders. No broker, financial advisor, finder or investment
banker or other Person is entitled to any broker’s, financial advisor’s,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.
 
4.15. Property and Sufficiency. Except as set forth in Schedule 4.15, the Parent
Parties have good and marketable title to, or, in the case of leases of
properties and assets, a valid leasehold interest in, or otherwise has a valid
legal right to use, all of the properties and assets (whether real, personal,
tangible or intangible) (i) reflected on the Parent Balance Sheet (other than
assets sold since the date of the Parent Balance Sheet) or acquired thereafter
and (ii) necessary to conduct all of the businesses and operations of the Parent
Parties as currently conducted, and none of such properties or assets is subject
to any Liens or Security Interest other than those described in Schedule 4.15
attached hereto. The Parent Parties do not own any real property.

 
26

--------------------------------------------------------------------------------

 

4.16. Disclosures. The information prepared or provided by the Parent or Merger
Sub to the Company in connection with this Agreement or the Merger and any
information in the filings of the Parent or Merger Sub with the Securities and
Exchange Commission, do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein (in light
of the circumstances under which they were made) not misleading.
 
SECTION 5. Additional Agreements.
 
5.1. Approvals. Upon execution of this Agreement, each party to this Agreement
shall obtain all necessary Board and stockholder approvals (except that Parent
shall obtain the Parent Shareholder Approval following the Effective Time, as
contemplated by Section 16.3). Without limitation to the foregoing, the Company
shall take all action necessary to obtain the Requisite Stockholder Approval
within two days after the execution of this Agreement.
 
5.2. Confidentiality; Access to Information; No Modification of Representations,
Warranties or Covenants.
 
(a) Confidentiality. The parties acknowledge that the Company and Parent have
previously executed the Non-Disclosure Agreement dated March 25, 2008 (the
“Confidentiality Agreement”), which Confidentiality Agreement will continue in
full force and effect in accordance with its terms. Each of Parent and the
Company will hold, and will cause its respective affiliates, directors,
officers, employees, agents, advisors and representatives (including, without
limitation, attorneys, accountants, consultants, bankers and financial advisors)
to hold any Confidential Information (as defined in the Confidentiality
Agreement) confidential in accordance with the terms of the Confidentiality
Agreement. The parties acknowledge and agree that the existence of this
Agreement, the Disclosure Schedule, and the documents and instruments
contemplated hereby and thereby, the terms and conditions hereof and thereof,
and transactions contemplated hereby and thereby, shall constitute “Confidential
Information” under the Confidentiality Agreement. In addition, any information
obtained from the Company pursuant to the access contemplated by Section 5.2(b)
shall be subject to the Confidentiality Agreement.
 
(b) Access to Information. The Company will afford Parent and Parent’s
accountants, counsel and other representatives reasonable access during normal
business hours to its premises, properties, books, records, financial, tax and
accounting records (including, without limitation, the work papers of the
Company’s independent accountants), Contracts, personnel, counsel, financial
advisors and auditors, and those of DDI LLC, during the period prior to the
Effective Time to obtain all information concerning its business, including,
without limitation, the status of product development efforts, properties,
results of operations and personnel for purposes of this Agreement, as Parent
may reasonably request; provided, however, that the Company may restrict the
foregoing access to the extent that any applicable Legal Requirement requires
the Company to restrict or prohibit access to any such properties or
information. In addition, any information obtained from the Company pursuant to
the access contemplated by this Section 5.2(b) shall be subject to the
Confidentiality Agreement.
 
5.3. Public Disclosure. No press release or any public disclosure, either
written or oral, of the transactions contemplated hereby shall be made by the
Company, the Representative or any officer, director, employee or affiliate
under the control of the Company (other than to the Company Securityholders and
the Company’s employees), without the express prior written consent of Parent.
Prior to the Effective Time, no press release or any public disclosure, either
written or oral, of the transactions contemplated hereby shall be made by Parent
or any officer, director, employee or affiliate under the control of Parent,
without providing the Company a reasonable opportunity to review such release or
disclosure.

 
27

--------------------------------------------------------------------------------

 

5.4. Representative. Unless otherwise required by applicable Legal Requirements,
the Representative agrees that it (and its legal, financial, accounting and
other representatives) shall hold in confidence all non-public information
acquired in accordance with the terms of the Confidentiality Agreement as if the
Representative were a party thereto.
 
5.5. Regulatory Filings; Reasonable Efforts.
 
(a) Regulatory Filings. Each of Parent, Merger Sub and the Company shall
coordinate and cooperate with one another and shall each use all reasonable
efforts to comply with, and shall each refrain from taking any action that would
impede compliance with, all applicable Legal Requirements, and as soon as
reasonably practicable after the date hereof, each of Parent, Merger Sub and the
Company shall (and shall cause each of their respective affiliates to) obtain or
make all consents, approvals, orders or authorizations of, or registrations,
declarations or filings with any Governmental Authority in connection with the
Merger and the transactions contemplated hereby, including, (i) any filings
under any applicable Foreign Merger Laws and (ii) any filings required under the
Securities Act, the Exchange Act, any applicable state or securities or “blue
sky” laws and the securities laws of any foreign country, or any other
applicable Legal Requirement relating to the Merger. Each of Parent, Merger Sub
and the Company will cause all documents that it is responsible for filing with
any Governmental Authority under this Section 5.5(a) to comply in all material
respects with all applicable Legal Requirements.
 
(b) Exchange of Information. Parent, Merger Sub and the Company each shall (and
shall cause each of their respective affiliates to) promptly supply the other
with any information that is required in order to effectuate or obtain any
filings or other actions pursuant to Section 5.5(a). Except where prohibited by
applicable Legal Requirements, and subject to the Confidentiality Agreement and
any joint defense agreement entered into between the parties or their counsel,
each of Parent, Merger Sub and the Company shall (and shall cause each of their
respective affiliates to) (i) consult with the others prior to taking a position
with respect to any such filing or other actions, (ii) to the extent reasonably
required to permit appropriate coordination of efforts, permit the others to
review and discuss in advance, and consider in good faith the views of the
others in connection with, any analyses, appearances, presentations, memoranda,
briefs, white papers, arguments, opinions and proposals before making or
submitting any of the foregoing to any Governmental Authority in connection with
any Action in connection with this Agreement or the transactions contemplated
hereby, (iii) coordinate with the others in preparing and exchanging such
information and (iv) promptly provide the others (and their counsel) with copies
of all filings, presentations or submissions (and a summary of any oral
presentations) made by such party with any Governmental Authority in connection
with this Agreement or the transactions contemplated hereby; provided, however,
that, notwithstanding the foregoing, with respect to any such filing,
presentation or submission, each of Parent, Merger Sub and the Company (and
their respective affiliates) need not supply the others (or their counsel) with
copies (or in case of oral presentations, a summary) to the extent that any
applicable Legal Requirement requires such party or its subsidiaries to restrict
or prohibit access to any such information.
 
(c) Notification. Each of Parent, Merger Sub and the Company will notify the
others promptly upon the receipt of: (i) any comments from any Governmental
Authority in connection with any filings or other actions made pursuant hereto
and (ii) any request by any Governmental Authority for amendments or supplements
to any filings or other actions made pursuant to, or for information provided to
comply in all material respects with any Legal Requirements. Whenever any event
occurs that is required to be set forth in an amendment or supplement to any
filing or other action made pursuant to Section 5.5(a), Parent, Merger Sub or
the Company, as the case may be, will promptly inform the others of such
occurrence and cooperate in filing with the applicable Governmental Authority
such amendment or supplement.
 
(d) Reasonable Efforts. Upon the terms and subject to the conditions set forth
herein, each of the parties hereto agrees to use all reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, to
consummate and make effective, in the most expeditious manner practicable, the
Merger and the other transactions contemplated by this Agreement, including,
without limitation, using all reasonable efforts to satisfy the conditions
precedent set forth in Sections 6, 7 and 8.

 
28

--------------------------------------------------------------------------------

 

5.6. Advise of Changes. From the date hereof and continuing until the earlier of
the termination of this Agreement or the Effective Time, Parent and the Company
shall promptly advise the other party in writing to the extent it has Knowledge
of (a) any event or circumstance that would reasonably be expected to result in
the representations and warranties made by it (and, in the case of Parent, made
by Merger Sub) in this Agreement becoming untrue or inaccurate in any material
respect, (b) the failure by it (and, in the case of Parent, by Merger Sub) to
comply in any material respect with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement prior to the Effective Time, (c) any change or event that
constitutes a Material Adverse Effect or (d) any notice or other communication
from any Person alleging that the consent of such Person is or may be required
in connection with the transactions contemplated by this Agreement; provided,
however, that no such notification will be deemed to prevent or cure any breach
of, or inaccuracy in, amend or supplement any Section of the Disclosure
Schedule, or otherwise disclose an exception to, or affect in any manner, the
representations, warranties, covenants or agreements of the parties (or remedies
with respect thereto) or the conditions to the obligations of the parties or the
Company Stockholders under this Agreement.
 
5.7. Cooperation. Subject to compliance with applicable Legal Requirements, from
the date hereof until the Effective Time, the Company shall confer on a regular
and frequent basis with one or more representatives of Parent to report
operational matters that are material and the general status of ongoing
operations, in each case with respect to the Company.
 
5.8. Employee Benefit Plans
 
(a) . With respect to each benefit plan, program, practice, policy or
arrangement maintained by Parent Parties in which employees of the Company
subsequently participate, for purposes of determining eligibility, vesting and
entitlement to benefits, including for severance benefits and vacation
entitlement, service with the Company (or predecessor employers to the extent
the Company provides past service credit) shall be treated as service with
Parent Parties, as applicable; provided that such service shall not be
recognized for purpose of accruals of benefits or to the extent that such
recognition would result in a duplication of benefits or to the extent that such
service was not recognized under the applicable Company plan.
 
SECTION 6. Conditions Precedent to the Obligations of Each Party to Effect the
Merger. The respective obligations of each party under this Agreement to
consummate the Merger and the other transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing Date of the following
conditions:
 
6.1. Stockholder Approvals. The Requisite Stockholder Approval shall have not
been rescinded, revoked or changed.
 
6.2. No Order. No temporary restraining order, preliminary or permanent
injunction or other order or judgment preventing the consummation of the Merger
shall have been issued by any court of competent jurisdiction and remain in
effect.
 
6.3. Government Approvals. All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, any Governmental Authority (if
any) identified on Schedule 6.3 shall have been obtained or made, in a manner
reasonably satisfactory in form and substance to Parent and the Company, and no
such consent, approval, order or authorization shall have been revoked.

 
29

--------------------------------------------------------------------------------

 

6.4. Government Litigation and Legal Requirements. There shall be no Action
pending against Parent, the Company or any of their respective affiliates by any
Governmental Authority or any Legal Requirement enacted or deemed applicable (a)
seeking to enjoin or make illegal, delay or otherwise restrain or prohibit the
consummation of the Merger or the other transactions contemplated hereby, (b)
that would result in the Merger or any of the other transactions contemplated
hereby being rescinded following consummation, (c) seeking to require an Action
of divestiture, (d) that otherwise would have a Material Adverse Effect or (e)
that is reasonably likely, directly or indirectly, to result in any of the
consequences referred to in clauses (a) through (d) of this Section 6.4.
 
SECTION 7. Additional Conditions Precedent to the Obligations of Parent and
Merger Sub. The obligations of Parent and Merger Sub under this Agreement to
consummate the Merger and the other transactions contemplated hereby shall be
subject to satisfaction at or prior to the Closing Date of each of the following
conditions:
 
7.1. Representations, Warranties and Covenants.
 
(a) Each of the representations and warranties of the Company in Section 3 of
this Agreement shall be true, complete and correct in all material respects as
of the date hereof and, as updated as of the Effective Time (except that those
representations and warranties which address matters only as of another
particular date shall remain true, compete and correct as of such date), and
 
(b) The Company and the Representative shall have performed and complied in all
material respects with all covenants and obligations of this Agreement required
to be performed and complied with by them as of the Effective Time.
 
7.2. No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any circumstance or change in or effect on the Company or any
Company Securityholder that constitutes a Material Adverse Effect.
 
7.3. Other Third Party Approvals. All consents, approvals, orders or
authorizations of, or registrations, declarations or filings with, any Person
identified on Schedule 7.3 shall have been obtained or made, in a manner
reasonably satisfactory in form and substance to Parent, and no such consent,
approval, order or authorization shall have been revoked.
 
7.4. Dissenting Shares. Holders of no more than two percent (2%) of the Company
Stock shall have exercised any appraisal or dissenters’ rights pursuant to the
DGCL.
 
7.5. Stockholder Approval. The Company shall have obtained the Requisite
Stockholder Approval.
 
SECTION 8. Conditions Precedent to Obligations of the Company. All obligations
of the Company under this Agreement to consummate the Merger and the other
transactions contemplated hereby are subject to the satisfaction at or prior to
the Closing Date of the following conditions:
 
8.1. Representations, Warranties and Covenants.
 
(a) Section 4 of this Agreement, taken as a whole, shall be true, complete and
correct in all material respects as of the date hereof and, as updated as of the
Effective Time (except that those representations and warranties which address
matters only as of another particular date shall remain true, complete and
correct as of such date), and
 
(b) Parent and Merger Sub shall have performed and complied in all material
respects with all covenants and obligations of this Agreement required to be
performed and complied with by them as of the Effective Time
 
8.2. Release Agreement. A Release Agreement by and among the Company, Smith
Micro Software, Inc., a Delaware corporation (“Smith Micro”), Smith Micro’s
wholly-owned subsidiary, IS Acquisition Sub, Inc., a Delaware corporation,
Parent and Merger Sub shall have been executed and delivered to the Company.

 
30

--------------------------------------------------------------------------------

 

8.3. Voting and Lockup Agreement. All directors and officers of the Parent, who
are stockholders of the Parent, shall have executed and delivered a voting and
lockup agreement to the Company in the form attached as Exhibit H hereto
agreeing (a) not to transfer their shares for a certain period of time, and (b)
vote their shares in favor of the authorization of 90,000,000 additional
ordinary shares such that the total authorized share capital of the Parent shall
be 200,000,000 ordinary shares (including any actions that may be required
therefore) (ii) give effect to the appointment of directors in accordance with
Section 1.5 herein (if such matter is to be submitted for the approval of
Parent’s shareholders), and (iii) approve such other actions as may be required
to consummate the Merger and the transactions contemplated by this Agreement or
any provisions of this Agreement.
 
8.4. Closing Date Cash. The Closing Date Cash shall be $4,004,267.
 
SECTION 9. Closing Deliveries.
 
9.1. Closing Deliveries of the Company. At or prior to the Closing, the Company
shall deliver, or caused to be delivered, to Parent the following:
 
(a) a certificate executed on behalf of the Company by its Chief Executive
Officer or its Chief Financial Officer to the effect that, as of the Effective
Time, each of the conditions set forth in Sections 7.1 and 7.2 have been
satisfied;
 
(b) the Certificate of Merger, duly executed by the Company;
 
(c) a certificate of the Secretary of the Company dated the Closing Date, in
form and substance reasonably satisfactory to Parent as to (i) the Company
Organizational Documents and the Company being in good standing (including
attaching the Company Organizational Documents and certificates of good standing
dated not more than five (5) Business Days prior to the Closing issued by the
Secretary of State of the State of Delaware and by each state in which the
Company is qualified to do business as a foreign corporation), (ii) the attached
actions taken by the Company’s board of directors and stockholders to authorize
this Agreement, the Merger and the other transactions contemplated hereby,
including evidence of compliance with the Company Organizational Documents,
(iii) the incumbency and signatures of the officers of the Company executing
this Agreement and the other agreements, instruments and other documents
executed by or on behalf of the Company pursuant to this Agreement or otherwise
in connection with the transactions contemplated hereby, and (iv) the Company
having taken all necessary and appropriate steps such that all Company
Securities, including Options and Warrants, will be treated as set forth in
Section 2; and
 
(d) A legal opinion of Ellenoff Grossman & Schole LLP in the form attached as
Exhibit I hereto.
 
9.2. Closing Deliveries of Parent. At or prior to the Closing, Parent shall
deliver, or caused to be delivered, to the Company the following:
 
(a) a certificate executed on behalf of the Parent by one of its Senior or
Executive Vice Presidents to the effect that, as of the Effective Time, the
conditions set forth in Section 9.1 above have been satisfied;
 
(b) the Certificate of Merger, duly executed by Merger Sub; and
 
(c) a legal opinion of Fenwick & West LLP in the form attached as Exhibit J
hereto.
 
(d) a bank statement or some other document satisfactory to the Company,
describing the cash balance of the Parent as at Closing.

 
31

--------------------------------------------------------------------------------

 

SECTION 10. Survival. All representations, warranties, covenants and obligations
contained herein shall survive the Closing and shall continue until eighteen
(18) months after the Effective Time (the “Survival Period”) and shall
thereafter terminate, provided that if any claims for indemnification have been
asserted in good faith with respect to inaccuracy or a breach of such
representations, warranties, covenants and obligations prior to the end of the
Survival Period, such claim shall survive and continue in effect until final
resolution of such claims.
 
SECTION 11. Termination.
 
11.1. Termination prior to the Effective Time of the Merger. This Agreement may
be terminated at any time prior to the Effective Time, by action taken or
authorized by the Board of Directors of the terminating party or parties:
 
(a) by mutual written consent duly authorized by the Boards of Directors of
Parent and the Company;
 
(b) by either the Company or Parent if the Merger shall not have been
consummated by June 30, 2008 (the “End Date”); provided that the right to
terminate this Agreement under this Section 11.1(b) shall not be available to
any party whose intentional action or inaction has been a principal cause of, or
resulted in the failure of, the Merger to occur on or before such date and such
intentional action or inaction constitutes a breach of this Agreement;
 
(c) by the Company if the Merger shall not have been consummated by June 30,
2008;
 
(d) by either the Company or Parent if a Governmental Authority shall have
issued or enacted any Legal Requirement or taken any other action (including,
without limitation, the failure to have taken an action), in any case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Merger, which Legal Requirement is final and nonappealable, as applicable;
 
(e) by the Company, (i) upon a breach of any representation, warranty, covenant
or agreement set forth in this Agreement by Parent or Merger Sub, or (ii) if any
representation or warranty of Parent or Merger Sub shall have become untrue, in
either case such that the conditions set forth in Section 9.1 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided that if such inaccuracy in Parent’s
or Merger Sub’s representations and warranties or breach by Parent or Merger Sub
is curable prior to the End Date through the exercise of reasonable efforts,
then the Company may not terminate this Agreement under this Section 11.1(d)
prior to thirty (30) days following the receipt of written notice from the
Company by Parent of such breach (it being understood that the Company may not
terminate this Agreement pursuant to this Section 11.1(d) if the Company shall
have materially breached this Agreement or if such breach by Parent or Merger
Sub is cured such that such conditions would then be satisfied);
 
(f) by Parent, (i) upon a breach of any representation, warranty, covenant or
agreement set forth in this Agreement by the Company or the Representative, or
(ii) if any representation or warranty of the Company shall have become untrue,
in either case such that the conditions set forth in Section 7.1 or Section 7.2
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided that if such
inaccuracy in the Company’s representations and warranties or breach by the
Company or the Representative is curable by the Company or the Representative
prior to the End Date through the exercise of reasonable efforts, then Parent
may not terminate this Agreement under this Section 11.1(f) prior to the thirty
(30) days following the receipt of written notice from Parent by the Company of
such breach (it being understood that Parent may not terminate this Agreement
pursuant to this Section 11.1(f) if Parent shall have materially breached this
Agreement or if such breach by the Company or the Representative is cured such
that such conditions would then be satisfied);

 
32

--------------------------------------------------------------------------------

 

(g) by Parent, if a Material Adverse Effect shall have occurred, or Parent first
becomes aware of a Material Adverse Effect, after the date hereof; or
 
(h) By Parent, if the Company shall not have obtained the Requisite Stockholder
Approval by the close of business on the date two days after the date of this
Agreement.
 
11.2. Notice of Termination; Effect of Termination. If a party wishes to
terminate this Agreement pursuant to Section 11.1, then such party shall deliver
to the other parties to this Agreement a written notice stating that such party
is terminating this Agreement and setting forth a brief description of the basis
on which such party is terminating this Agreement. Any termination of this
Agreement under Section 12.1 above will be effective immediately upon the
delivery of a valid written notice of the terminating party to the other party
hereto. In the event of the termination of this Agreement as provided in Section
11.1, this Agreement shall be of no further force or effect, except (i) as set
forth in Sections 5.2(a), 5.3, 5.4, 11..2, 12, 16 and 17, each of which shall
survive the termination of this Agreement and (ii) nothing herein shall relieve
any party from liability for any breach of this Agreement or willful failure to
perform any covenant set forth in this Agreement prior to such termination. No
termination of this Agreement shall affect the obligations of the parties
contained in the Confidentiality Agreement, all of which obligations shall
survive termination of this Agreement in accordance with their terms.
 
SECTION 12. Fees and Expenses. Except as otherwise provided in this Agreement,
(a) all fees, costs and expenses of Parent or Merger Sub incurred in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation, fees and expenses of financial advisors, financial sponsors, legal
counsel and other advisors, shall be paid by Parent whether or not the Merger is
consummated and (b) all fees, costs and expenses of the Company, the
Representative and the Company Stockholders to the extent incurred, or required
to be incurred prior to the Closing or arising from any Company action prior to
the Closing in connection with this Agreement and the transactions contemplated
hereby, including, without limitation, fees and expenses of financial advisors,
financial sponsors, legal counsel and other advisors, shall be paid by the
Company.
 
SECTION 13. Indemnification.
 
13.1. Indemnification of Parent Indemnified Parties. Subject to Section 13.3
below, each Company Stockholder who accepts payment of consideration pursuant to
this Agreement upon conversion of the share(s) of Company Stock pursuant to
Section 2, shall be deemed to have agreed, and hereby agrees, to indemnify,
defend and hold harmless Parent, Merger Sub, their respective affiliates
(including, without limitation, following the Effective Time, the Surviving
Corporation) and their respective directors, officers, representatives,
successors and assigns (collectively, the “Parent Indemnified Parties”) shall be
entitled to be held harmless and indemnified from and against, and shall be
entitled to be compensated and reimbursed for, any and all Damages arising from
or related to any of the following (each a “Parent Claim”):
 
(a) any misrepresentation or breach or failure of any representation or warranty
made by the Company or the Representative in this Agreement to be true and
correct in all respects (in each case, as such representation or warranty would
read if all qualifications as to materiality, including, without limitation,
each reference to the defined term Material Adverse Effect, were deleted
therefrom);
 
(b) any breach or non-fulfillment of any covenant or agreement to be performed
by the Company in this Agreement prior to the Effective Time;
 
(c) any amount paid by Parent, the Company or the Surviving Corporation to any
Company Stockholder with respect to Dissenting Shares pursuant to the DGCL in
excess of the value such Person would have received in the Merger for such
Dissenting Shares had such shares been converted pursuant to Section 2, and all
interest, costs, expenses and fees incurred by the Company, Parent or the
Surviving Corporation in connection with the exercise of all dissenters’ rights
under the DGCL.

 
33

--------------------------------------------------------------------------------

 

13.2. Certain Limitations. Except in the event of (i) fraud or willful
misconduct of the Company prior to the Effective Time or (ii) breaches of the
Extended Representation (collectively the “Non-Threshold Claims”), no Parent
Indemnified Person shall be entitled to recover any Damages pursuant to this
Section 14 until such time as and except to the extent that the total amount of
all Damages otherwise indemnifiable pursuant to this Agreement that have been
directly or indirectly suffered or incurred by the Parent Indemnified Parties,
or to which any one or more Parent Indemnified Parties has otherwise become
subject, exceeds $200,000 in the aggregate. Following such time as the
cumulative amount of such Damages exceeds $200,000 in the aggregate, the Parent
Indemnified Parties shall be entitled to recover all such Damages (it being
understood that all Damages related to Non-Threshold Claims shall be disregarded
for purposes of such $200,000 calculation).
 
13.3. Indemnification by LLC Holders. To the extent that each holder of
membership interests in DDI LLC (“LLC Holder”) receives any Merger
Consideration, as a condition to such transfer, each LLC Holder agrees to be
bound by Section 13.1 herein, and failure to agree shall render such transfer
null and void. If the LLC Holder sells, transfers or conveys such Merger
Consideration, he shall remain liable during the Survival Period for claims
under Section 13.1, up to the amount of the Merger Consideration he has
received.
 
13.4. Indemnification of Company Indemnified Parties. The Parent shall
indemnify, defend and hold harmless the Company and its respective affiliates
(including, without limitation, following the Effective Time, the Surviving
Corporation) and their respective directors, officers, representatives,
successors and assigns (collectively, the “Company Indemnified Parties”) shall
be entitled to be held harmless and indemnified from and against, and shall be
entitled to be compensated and reimbursed for, any and all Damages arising from
or related to any of the following (each a “Company Claim”):
 
(a) any misrepresentation or breach or failure of any representation or warranty
made by the Parent Parties in this Agreement to be true and correct in all
respects (in each case, as such representation or warranty would read if all
qualifications as to materiality, including, without limitation, each reference
to the defined term Material Adverse Effect, were deleted therefrom); or
 
(b) any breach or non-fulfillment of any covenant or agreement to be performed
by the Parent Parties in this Agreement prior to the Effective Time.
 
SECTION 14. Representative.
 
14.1. Powers of the Representative. By approval of this Agreement and the
transactions contemplated hereby by the requisite percentage of the Company
Stockholders under the DGCL and the Charter, and pursuant to the Letters of
Transmittal, the Company Stockholders designate the Representative to serve as
the representative of the Company Stockholders with respect to the matters
expressly set forth in this Agreement.
 
(a) The Representative shall have and may exercise all of the powers expressly
conferred upon him, her or it pursuant to this Agreement, which shall include,
without limitation:
 
(i) The power to execute as Representative any other agreement or instrument
entered into or delivered in connection with the transactions contemplated
hereby;
 
(ii) The power to give or receive any notice or instruction permitted or
required under this Agreement, or any other agreement, document or instrument
entered into or executed in connection herewith, to be given or received by any
Company Stockholder, and each of them (other than notice for service of process
relating to any Action before a court or other tribunal of competent
jurisdiction, which notice must be given to each Company Stockholder,
individually, as applicable), and to take any and all action for and on behalf
of the Company Stockholders, and each of them, under this Agreement or any other
such agreement, document or instrument;

 
34

--------------------------------------------------------------------------------

 

(iii) The power (subject to the provisions of Section 15.1(c) hereof) to (A)
contest, negotiate, defend, compromise or settle any Actions for which a Parent
Indemnified Party may be entitled to indemnification through counsel selected by
the Representative and solely at the cost, risk and expense of the Company
Stockholders, (B) agree to, negotiate, enter into settlements and compromises
of, and comply with orders of courts with respect to such Parent Claims, (C)
resolve any Parent Claims, (D) take any actions in connection with the
resolution of any dispute relating hereto or to the transactions contemplated
hereby by arbitration, settlement or otherwise, and (E) take or forego any or
all actions permitted or required of any Company Stockholder or necessary in the
judgment of the Representative for the accomplishment of the foregoing and all
of the other terms, conditions and limitations of this Agreement;
 
(iv) The power to consult with legal counsel, independent public accountants and
other experts selected by it, solely at the cost and expense of the Company
Stockholders;
 
(v) The power to waive any terms and conditions of this Agreement providing
rights or benefits to the Company Stockholders (other than the payment of the
consideration payable to such Company Stockholders pursuant to Section 2 of this
Agreement) in accordance with the terms hereof and in the manner provided
herein); and
 
(vi) The power to take any actions in regard to such other matters as are
reasonably necessary for the consummation of the transactions contemplated
hereby or as the Representative reasonably believes are in the best interests of
the Company Stockholders.
 
(b) The Representative represents and warrants to Parent and Merger Sub that:
 
(i) The Representative has all necessary power and authority to execute and
deliver this Agreement and to carry out his, her or its obligations hereunder
and thereunder;
 
(ii) This Agreement has been duly executed and delivered by the Representative
and, assuming the due authorization, execution and delivery of this Agreement by
Parent, Merger Sub and the Company, constitutes the valid and legally binding
obligation of the Representative, enforceable against the Representative in
accordance with its terms, subject to bankruptcy, insolvency, reorganization or
similar laws of general application affecting the rights and remedies of
creditors, and to general equity principles; and
 
(c) Each Company Stockholder agrees that Parent, Merger Sub, their respective
affiliates (including, without limitation, after the Effective Time, the
Surviving Corporation) shall be entitled to rely on any action taken by the
Representative, on behalf of such Company Stockholder, pursuant to
Section 14.1(a) above (an “Authorized Action”), and that each Authorized Action
shall be binding on each Company Stockholder as fully as if such Company
Stockholder had taken such Authorized Action. Parent agrees that the
Representative, as the Representative, shall have no liability to Parent for any
Authorized Action, except to the extent that such Authorized Action is found by
a final order of a court of competent jurisdiction to have constituted fraud or
willful misconduct. Each Company Stockholder severally (in proportion to their
ownership of Company Stock immediately prior to the Effective Time) agrees to
indemnify, defend and hold harmless the Representative against all expenses
(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by the Representative in connection
with any action, suit or proceeding to which the Representative is made a party
by reason of the fact it is or was acting as the Representative pursuant to the
terms of this Agreement and any expenses incurred by the Representative in
connection with the performance of its duties hereunder. Each Company
Stockholder agrees that none of Parent, Merger Sub, their respective affiliates
(including, without limitation, after the Effective Time, the Surviving
Corporation) shall be liable to any Company Stockholder for any actions taken or
omitted by them in reliance upon any instructions, notice or other instruments
delivered by the Representative. No resignation of the Representative shall
become effective unless at least thirty (30) days prior written notice of the
replacement or resignation of such Representative shall be provided to Parent.
Parent, Merger Sub and their respective affiliates (including, without
limitation, after the Effective Time, the Surviving Corporation) shall be
entitled to rely at any time after receipt of any such notice on the most recent
notice so received. If the Representative shall be unable or unwilling to serve
in such capacity, his, her or its successor who shall serve and exercise the
powers of the Representative hereunder shall be appointed by a written
instrument signed by a majority of the Company Stockholders.

 
35

--------------------------------------------------------------------------------

 

(d) The Representative shall not have by reason of this Agreement a fiduciary
relationship in respect of any Company Stockholder, except in respect of amounts
received on behalf of such Company Stockholder. The Representative shall not be
liable to any Company Stockholder for any action taken or omitted by it or any
agent employed by it hereunder or under any other document entered into in
connection herewith, except that the Representative shall not be relieved of any
liability imposed by law for willful misconduct or fraud. The Representative
shall not be liable to Company Stockholders for any apportionment or
distribution of payments made by the Representative in good faith, and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Company Stockholder to whom payment was due,
but not made, shall be to recover from other Company Stockholders any payment in
excess of the amount to which they are determined to have been entitled. The
Representative shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement. Neither the Representative nor any agent employed by it shall incur
any liability to any Company Stockholder by virtue of the failure or refusal of
the Representative for any reason to consummate the transactions contemplated
hereby or relating to the performance of its other duties hereunder, except for
actions or omissions constituting fraud, bad faith or willful misconduct.
 
14.2. Notices. Any notice given to the Representative will constitute notice to
each and all of the Company Stockholders at the time notice is given to the
Representative. Any action taken by, or notice or instruction received from, the
Representative will be deemed to be action by, or notice or instruction from,
each and all of the Company Stockholders. Parent, Merger Sub, the Company and
the Surviving Corporation may, disregard any notice or instruction received from
any one or more individual Company Stockholders.
 
14.3. Agreement of the Representative. The Representative hereby agrees to do
such acts, and execute further documents, as shall be necessary to carry out the
provisions of this Agreement.
 
SECTION 15. Director and Officer Indemnification.
 
(a) Parent and Merger Sub agree that all rights to exculpation and
indemnification for acts or omissions occurring prior to the Effective Time
existing as of the date of this Agreement in favor of each present and former
officer, director and employee of the Company as provided in the Charter and
Bylaws of the Company or the indemnification agreements between the Company and
its directors and officers in effect as of the date of this Agreement shall
survive the Merger and shall continue in full force and effect in accordance
with their terms for three (3) years following the Effective Time, and Parent
shall cause the Surviving Corporation to fulfill and honor such obligations in
accordance with their terms as in effect as of the date of this Agreement.
 
SECTION 16. Post-Closing Covenants.
 
16.1. Options. Parent covenants that as soon as practicable after the Closing,
but subject to any amendment to its Articles of Association, and any increase in
its authorized share capital, as may be required therefore, Parent will reserve
a number of shares equal to 11.6% of its outstanding stock for options for
employees of the Company, which will include the options to be granted pursuant
to Section 2.4(a), and of which no more than 3.9% shall be reserved for options
granted, or to be granted, to Peter Engel. Any new options granted after the
Effective Time (other than any options granted as provided in Section 2.4(a))
will have an exercise price equal to the greater of (a) $0.15 and (b) the fair
market value of the Parent ADRs at the time of the grant.

 
36

--------------------------------------------------------------------------------

 

16.2. Financial Statements. The Company covenants that it will deliver to Parent
audited financial statements of the Company as of and for the year ended
December 31, 2007, no later than ninety (90) days after the Closing Date.
 
16.3. Delivery of Merger Consideration. Parent covenants that it shall:
 
(a) take all such actions as may be necessary to authorize and deliver (i) all
of the remaining Merger Consideration within the time period specified pursuant
to Section 2.2 herein and (ii) an additional 2,761,135 Parent ADRs to Amorin or
its affiliates within the time period specified pursuant to Section 2.4(b)
herein, including obtaining the Parent Shareholder Approval to authorize of
90,000,000 additional ordinary shares such that the total authorized share
capital of the Parent shall be 200,000,000 ordinary shares.
 
(b) give effect to the appointment of directors in accordance with Section 1.5
herein, and
 
(c) approve such other actions as may be required to consummate the Merger and
the transactions contemplated by this Agreement or any provisions of this
Agreement.
 
SECTION 17. Miscellaneous.
 
17.1. Notices. All notices, requests, demands, consents and communications
necessary or required under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, by overnight prepaid
courier or by facsimile (receipt confirmed) to:
 
if to Parent or Merger Sub:


Insignia Solutions PLC
51 East Campbell Avenue,
Suite 130
Campbell, California 95008
Attention: George Monk
Facsimile: (408) 874 2602
 
with a copy to:
 
Fenwick & West LLP
555 California St.
San Francisco, CA 94104
Attention: David K. Michaels
Facsimile: (415) 281-1350
 
if to the Company:


DollarDays International, Inc.
7575 East Redfield Road, Suite 201
Scottsdale, AZ 85260
Facsimile: (480) 922 3764
Attention: Peter Engel

 
37

--------------------------------------------------------------------------------

 

with a copy to:


Greenberg Traurig, LLP
2375 E. Camelback Road
Suite 700
Phoenix, Arizona 85016
Facsimile: (602) 445-8615
Attention: Quinn P. Williams, Esq.
 
if to the Representative:


Peter Engel
c/o DollarDays International, Inc.
7575 East Redfield Road, Suite 201
Scottsdale, AZ 85260
Facsimile: (480) 922 3764
 
with a copy to:


Greenberg Traurig, LLP
2375 E. Camelback Road
Suite 700
Phoenix, Arizona 85016
Facsimile: (602) 445-8615
Attention: Quinn P. Williams, Esq.
 
All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent three (3) days following the date on
which mailed, or one (1) day following the date mailed if sent by overnight
courier, or on the date on which delivered by hand or by facsimile transmission
(receipt confirmed), as the case may be, and addressed as aforesaid. Any notice
to be given to any Company Stockholders hereunder shall be given to the
Representative or, if for any reason there ceases to be a Representative, to
each Company Stockholder.
 
17.2. Successors and Assigns. All covenants and agreements and other provisions
set forth in this Agreement and made by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the successors, heirs and
permitted assigns of such party, whether or not so expressed. None of the
parties may assign, transfer or delegate any of their respective rights or
obligations under this Agreement without the consent in writing of the Company,
Parent and the Representative provided, that Parent and Merger Sub (including
the Surviving Corporation) may, without obtaining the prior written consent of
Representative, assign any of its rights, or delegate any of its obligations,
under this Agreement to (a) any affiliate of Parent, (b) any successor of such
party by merger or otherwise, or (c) the purchaser of all or substantially all
of the assets or stock of such Person. The Representative shall execute such
acknowledgements of such assignments in such forms as Parent or Merger Sub
(including the Surviving Corporation) may from time to time reasonably request.
Any purported assignment or delegation of rights or obligations in violation of
this Section 17.2 is void and of no force or effect.
 
17.3. Interpretation. For purposes of this Agreement, the following rules of
interpretation apply:
 
(a) Descriptive Headings. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

 
38

--------------------------------------------------------------------------------

 

(b) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period is excluded. If the last day of such period is a non-business day,
the period in question ends on the next succeeding business day.
 
(c) Currency. Any reference in this Agreement to $ means U.S. dollars.
 
(d) Section and Similar References. Unless the context otherwise requires, all
references in this Agreement to any “Section,” “Schedule” or “Exhibit” are to
the corresponding Section, Schedule or Exhibit of this Agreement.
 
(e) Mutual Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and have been represented by their
own legal counsel in connection with the transactions contemplated by this
Agreement, with the opportunity to seek advice as to their legal rights from
such counsel. In the event an ambiguity or question of intent or interpretation
arises, this Agreement is to be construed as jointly drafted by the parties
hereto and no presumption or burden of proof is to arise favoring or disfavoring
any party by virtue of the authorship of any provision of this Agreement or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof.
 
17.4. Counterparts. This Agreement may be executed in two or more counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one and the same instrument.
 
17.5. Facsimile. The exchange of signature pages to this Agreement (in
counterparts or otherwise) by facsimile transmission or other electronic
transmission shall be sufficient to bind the parties to the terms and conditions
of this Agreement.
 
17.6. Severability. In the event that any one or more of the provisions
contained herein is held invalid, illegal or unenforceable in any respect for
any reason in any jurisdiction, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected (so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party), it being intended that each of parties’ rights
and privileges shall be enforceable to the fullest extent permitted by
applicable Legal Requirements, and any such invalidity, illegality and
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction (so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party). If any court of competent
jurisdiction determines that any provision of this Agreement is invalid, illegal
or unenforceable, such court has the power to fashion and enforce another
provision (instead of the provision held to be invalid, illegal or
unenforceable) that is valid, legal and enforceable and carries out the
intentions of the parties hereto under this Agreement and, in the event that
such court does not exercise such power, the parties hereto shall negotiate in
good faith in an attempt to agree to another provision (instead of the provision
held to be invalid, illegal or unenforceable) that is valid, legal and
enforceable and carries out the parties’ intentions to the greatest lawful
extent under this Agreement.
 
17.7. Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person, other than the parties hereto and their permitted
successors and assigns, any rights or remedies under or by reason of this
Agreement or any other certificate, document, instrument or agreement executed
in connection herewith nor be relied upon other than the parties hereto and
their permitted successors or assigns. The Parent Indemnified Persons not party
hereto are entitled to the rights and remedies of Section 13 hereof. The present
and former directors and officers of the Company are intended to be third party
beneficiaries of Section 15 hereof.
 
17.8. Certain Definitions. For purposes of this Agreement, (a) an individual
will be deemed to have “Knowledge” of a particular fact or other matter if such
individual is actually aware of such fact or other matter and (b) the Company
will be deemed to have “Knowledge” of a particular fact or other matter if Peter
Engel, is actually aware of such fact or other matter or such individual would
reasonably be expected to discover or otherwise become aware of such fact or
other matter by reason of his position as a senior officer of the Company or by
reason of the duties that a Person in a similar role would customarily perform,
(c) “affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise, and (d) “Business Day”
means any day of the year on which national banking institutions in The
Commonwealth of Massachusetts and the State of New York are open to the public
for conducting business and are not required or authorized to close.

 
39

--------------------------------------------------------------------------------

 

17.9. Governing Law. This Agreement, and all matters arising out of or relating
to this Agreement and any of the transactions contemplated hereby, including,
without limitation, the validity hereof and the rights and obligations of the
parties hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware (without giving effect to the conflicts of laws
provisions thereof).
 
17.10. Entire Agreement, Not Binding Until Executed. This Agreement, including
the Disclosure Schedule, Schedules and Exhibits, is complete, and all promises,
representations, understandings, warranties and agreements with reference to the
subject matter hereof, and all inducements to the making of this Agreement
relied upon by all the parties hereto, have been expressed herein or in such
Disclosure Schedule, Schedules, and Exhibits and this Agreement, including such
Disclosure Schedule, Schedules, and Exhibits supersede any prior understandings,
negotiations, agreements or representations by or among the parties, written or
oral, to the extent they related in any way to the subject matter hereof or
thereof. Neither this Agreement nor any of the terms or provisions hereof are
binding upon or enforceable against any party hereto unless and until the same
is executed and delivered by all of the parties hereto.
 
17.11. Amendments; No Waiver. Subject to applicable Legal Requirements, any
provision of this Agreement may be amended or waived prior to the Effective Time
if, but only if, such amendment or waiver is in writing and is signed, in the
case of an amendment, by each of the parties hereto, or, in the case of a
waiver, by each party against whom the waiver is to be effective; provided that,
after approval and adoption of this Agreement and the Merger by the Company
Stockholders and without their further approval, no amendment or waiver shall
reduce the amount or change the kind of consideration to be received in exchange
for any share of Company Stock. No course of dealing and no failure or delay on
the part of any party hereto in exercising any right, power or remedy conferred
by this Agreement shall operate as a waiver thereof or otherwise prejudice such
party’s rights, powers and remedies. The failure of any of the parties to this
Agreement to require the performance of a term or obligation under this
Agreement or the waiver by any of the parties to this Agreement of any breach
hereunder shall not prevent subsequent enforcement of such term or obligation or
be deemed a waiver of any subsequent breach hereunder. No single or partial
exercise of any right, power or remedy conferred by this Agreement shall
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.
 
17.12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO SPECIAL OR CONSEQUENTIAL DAMAGES
RESULTING FROM ANY BREACH.
 
[Remainder of page intentionally blank]`

 
40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.
 

 
INSIGNIA SOLUTIONS PLC
     
By: /s/ George Monk                                               
 
Name:  George Monk
 
Title:    Chief Financial Officer
         
JEODE INC.
     
By: /s/ George Monk                                               
 
Name:  George Monk
 
Title:    Chief Financial Officer
         
DOLLARDAYS INTERNATIONAL, INC.
     
By: /s/ Peter Engel                                                    
 
Name:  Peter Engel
 
Title:    President
         
REPRESENTATIVE
     
/s/ Peter Engel                                                          
     
Name:  Peter Engel

 
 
[Signature Page to Agreement and Plan of Merger]
 

--------------------------------------------------------------------------------

 